 



EXHIBIT 10.1
Execution Copy
 
NiSource Finance Corp., as Issuer,
and
NiSource Inc., as Guarantor
$315,000,000 5.21% Series A Senior Notes due November 28, 2012
$230,000,000 5.36% Series B Senior Notes due November 28, 2015
$90,000,000 5.41% Series C Senior Notes due November 28, 2016
$265,000,000 5.89% Series D Senior Notes due November 28, 2025
 
Note Purchase Agreement
 
Dated August 23, 2005
 

 



--------------------------------------------------------------------------------



 



Table of Contents

              Section   Heading   Page Section 1. Authorization of Notes     1  
 
            Section 2. Sale and Purchase of Notes     1  
 
            Section 3. Closing     2  
 
            Section 4. Conditions to Closing     2  
 
           
 
  Section 4.1 Representations and Warranties     2  
 
           
 
  Section 4.2 Performance; No Default     2  
 
           
 
  Section 4.3 Compliance Certificates, Etc     2  
 
           
 
  Section 4.4 Opinions of Counsel     3  
 
           
 
  Section 4.5 Purchase Permitted By Applicable Law, Etc     3  
 
           
 
  Section 4.6 Sale of Other Notes     3  
 
           
 
  Section 4.7 Payment of Special Counsel Fees     3  
 
           
 
  Section 4.8 Private Placement Number     4  
 
           
 
  Section 4.9 Changes in Corporate Structure     4  
 
           
 
  Section 4.10 Funding Instructions     4  
 
           
 
  Section 4.11 Call of CEG Debt     4  
 
           
 
  Section 4.12 Proceedings and Documents     4  
 
            Section 5. Representations and Warranties of the Obligors     4  
 
           
 
  Section 5.1 Organization; Power and Authority     4  
 
           
 
  Section 5.2 Authorization, Etc     5  
 
           
 
  Section 5.3 Disclosure     5  
 
           
 
  Section 5.4 Organization and Ownership of Shares of Subsidiaries     5  
 
           
 
  Section 5.5 Financial Statements; Material Liabilities     6  
 
           
 
  Section 5.6 Compliance with Laws, Other Instruments, Etc     6  
 
           
 
  Section 5.7 Governmental Authorizations, Etc     6  
 
           
 
  Section 5.8 Litigation; Observance of Agreements, Statutes and Orders     6  
 
           
 
  Section 5.9 Taxes     7  
 
           
 
  Section 5.10 Title to Property; Leases     7  
 
           
 
  Section 5.11 Licenses, Permits, Etc     7  
 
           
 
  Section 5.12 Compliance with ERISA     8  
 
           
 
  Section 5.13 Private Offering     9  
 
           
 
  Section 5.14 Use of Proceeds; Margin Regulations     9  
 
           
 
  Section 5.15 Existing Indebtedness; Future Liens     9  
 
           
 
  Section 5.16 Foreign Assets Control Regulations, Etc     10  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Section   Heading   Page
 
  Section 5.17 Status under Certain Statutes     10  
 
           
 
  Section 5.18 Environmental Matters     10  
 
           
 
  Section 5.19 Solvency     11  
 
            Section 6. Representations of the Purchaser     11  
 
           
 
  Section 6.1 Purchase for Investment     11  
 
           
 
  Section 6.2 Source of Funds     11  
 
            Section 7. Information as to Company     13  
 
           
 
  Section 7.1 Financial and Business Information     13  
 
           
 
  Section 7.2 Officer’s Certificate     15  
 
           
 
  Section 7.3 Visitation     16  
 
            Section 8. Payment and Prepayment of the Notes     16  
 
           
 
  Section 8.1 Maturity     16  
 
           
 
  Section 8.2 Optional Prepayments with Make-Whole Amount     16  
 
           
 
  Section 8.3 Allocation of Partial Prepayments     17  
 
           
 
  Section 8.4 Maturity; Surrender, Etc     17  
 
           
 
  Section 8.5 Purchase of Notes     17  
 
           
 
  Section 8.6 Make-Whole Amount     17  
 
            Section 9. Affirmative Covenants     19  
 
           
 
  Section 9.1 Compliance with Law     19  
 
           
 
  Section 9.2 Insurance     19  
 
           
 
  Section 9.3 Maintenance of Properties     19  
 
           
 
  Section 9.4 Payment of Taxes and Claims     19  
 
           
 
  Section 9.5 Corporate Existence     20  
 
           
 
  Section 9.6 Books and Records     20  
 
            Section 10. Negative Covenants     20  
 
           
 
  Section 10.1 Transactions with Affiliates     20  
 
           
 
  Section 10.2 Merger, Consolidation, Etc     20  
 
           
 
  Section 10.3 Terrorism Sanctions Regulations     21  
 
           
 
  Section 10.4 Liens     21  
 
           
 
  Section 10.5 Financial Covenant     22  
 
            Section 11. Events of Default     23  
 
            Section 12. Remedies on Default, Etc     25  
 
           
 
  Section 12.1 Acceleration     25  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Section   Heading   Page
 
  Section 12.2 Other Remedies     25  
 
           
 
  Section 12.3 Rescission     26  
 
           
 
  Section 12.4 No Waivers or Election of Remedies, Expenses, Etc     26  
 
            Section 13. Registration; Exchange; Substitution of Notes     26  
 
           
 
  Section 13.1 Registration of Notes     26  
 
           
 
  Section 13.2 Transfer and Exchange of Notes     26  
 
           
 
  Section 13.3 Replacement of Notes     27  
 
            Section 14. Payments on Notes     27  
 
           
 
  Section 14.1 Place of Payment     27  
 
           
 
  Section 14.2 Home Office Payment     27  
 
            Section 15. Expenses, Etc     28  
 
           
 
  Section 15.1 Transaction Expenses     28  
 
           
 
  Section 15.2 Survival     28  
 
            Section 16. Survival of Representations and Warranties; Entire
Agreement     28  
 
            Section 17. Amendment and Waiver     29  
 
           
 
  Section 17.1 Requirements     29  
 
           
 
  Section 17.2 Solicitation of Holders of Notes     29  
 
           
 
  Section 17.3 Binding Effect, etc     29  
 
           
 
  Section 17.4 Notes Held by NFC, etc     30  
 
            Section 18. Notices     30  
 
            Section 19. Reproduction of Documents     30  
 
            Section 20. Confidential Information     31  
 
            Section 21. Substitution of Purchaser     32  
 
            Section 22. Miscellaneous     32  
 
           
 
  Section 22.1 Successors and Assigns     32  
 
           
 
  Section 22.2 Payments Due on Non-Business Days     32  
 
           
 
  Section 22.3 Accounting Terms     32  
 
           
 
  Section 22.4 Severability     32  
 
           
 
  Section 22.5 Construction, etc     33  
 
           
 
  Section 22.6 Counterparts     33  
 
           
 
  Section 22.7 Governing Law     33  
 
           
 
  Section 22.8 Jurisdiction and Process; Waiver of Jury Trial     33  
 
            Section 23. The Guaranty     34  

-iii-



--------------------------------------------------------------------------------



 



         
Schedule A
  —   Information Relating to Purchasers
 
       
Schedule B
  —   Defined Terms
 
       
Schedule 5.4
  —   Subsidiaries of the Company
 
       
Schedule 5.5
  —   Financial Statements
 
       
Schedule 5.8
  —   Litigation, Environmental, Etc.
 
       
Schedule 5.15
  —   Existing Indebtedness
 
       
Exhibit 1(a)
  —   Form of 5.21% Series A Senior Note due November 28, 2012
 
       
Exhibit 1(b)
  —   Form of 5.36% Series B Senior Note due November 28, 2015
 
       
Exhibit 1(c)
  —   Form of 5.41% Series C Senior Note due November 28, 2016
 
       
Exhibit 1(d)
  —   Form of 5.89% Series D Senior Note due November 28, 2025
 
       
Exhibit 4.4(a)(1)
  —   Form of Opinion of Special Counsel for the Obligors
 
       
Exhibit 4.4(a)(2)
  —   Form of Opinion of Special PUHCA Counsel for the Obligors
 
       
Exhibit 4.4(b)
  —   Form of Opinion of Special Counsel for the Purchasers
 
       

 



--------------------------------------------------------------------------------



 



NiSource Finance Corp.
NiSource Inc.
801 East 86th Avenue
Merrillville, Indiana 46410
August 23, 2005

 
To Each of the Purchasers Listed in
     Schedule A Hereto:

Ladies and Gentlemen:
     NiSource Finance Corp., an Indiana corporation (“NFC”), and NiSource Inc.,
a Delaware corporation (the “Company;” NFC and the Company being, collectively,
the “Obligors”), agree with each of the purchasers whose names appear at the end
hereof (each, a “Purchaser” and, collectively, the “Purchasers”) as follows:
SECTION 1. Authorization of Notes.
     NFC will authorize: (i) $315,000,000 aggregate principal amount of its
5.21% Series A Senior Notes due November 28, 2012 (the “Series A Notes”), (ii)
$230,000,000 aggregate principal amount of its 5.36% Series B Senior Notes due
November 28, 2015 (the “Series B Notes”), (iii) $90,000,000 aggregate principal
amount of its 5.41% Series C Senior Notes due November 28, 2016 (the “Series C
Notes”), and (iv) $265,000,000 aggregate principal amount of its 5.89% Series D
Senior Notes due November 28, 2025 (the “Series D Notes”; the Series A Notes,
the Series B Notes, the Series C Notes and the Series D Notes are collectively
referred to herein as the “Notes”, such term to include any such notes issued in
substitution therefor pursuant to Section 13 of this Agreement). The Series A
Notes, Series B Notes, Series C Notes and Series D Notes shall be substantially
in the form set out in Exhibit 1(a), Exhibit 1(b), Exhibit 1(c), and
Exhibit 1(d), respectively. The Notes shall be fully and unconditionally
guaranteed by the Company pursuant to Section 23 of this Agreement. Certain
capitalized and other terms used in this Agreement are defined in Schedule B;
and references to a “Schedule” or an “Exhibit” are, unless otherwise specified,
to a Schedule or an Exhibit attached to this Agreement.
SECTION 2. Sale and Purchase of Notes.
     Subject to the terms and conditions of this Agreement, NFC will issue and
sell to each Purchaser and each Purchaser will purchase from NFC, at the Closing
provided for in Section 3, Notes in the principal amount and the Series
specified opposite such Purchaser’s name in Schedule A at the purchase price of
100% of the principal amount thereof. The Purchasers’ obligations hereunder are
several and not joint obligations and no Purchaser shall have any

 



--------------------------------------------------------------------------------



 



liability to any Person for the performance or non-performance of any obligation
by any other Purchaser hereunder.
SECTION 3. Closing.
     The sale and purchase of the Notes to be purchased by each Purchaser shall
occur at the offices of Dewey Ballantine LLP, 1301 Avenue of the Americas, New
York, New York 10019, at 9:00 a.m., eastern standard time, at a closing (the
“Closing”) on November 28, 2005 or on such other Business Day on or prior to
December 31, 2005 as may be agreed upon by the Company and the Purchasers. At
the Closing NFC will deliver to each Purchaser the Notes to be purchased by such
Purchaser in the form of a single Note for each Series to be so purchased (or
such greater number of Notes in denominations of at least $500,000 as such
Purchaser may request) dated the date of the Closing and registered in such
Purchaser’s name (or in the name of its nominee), against delivery by such
Purchaser to NFC or its order of immediately available funds in the amount of
the purchase price therefor by wire transfer of immediately available funds for
the account of NFC and pursuant to the wire transfer instructions delivered
pursuant to Section 4.10. If at the Closing NFC shall fail to tender such Notes
to any Purchaser as provided above in this Section 3, or any of the conditions
specified in Section 4 shall not have been fulfilled to such Purchaser’s
reasonable satisfaction, such Purchaser shall, at its election, be relieved of
all further obligations under this Agreement, without thereby waiving any rights
such Purchaser may have by reason of such failure or such nonfulfillment.
SECTION 4. Conditions to Closing.
     Each Purchaser’s obligation to purchase and pay for the Notes to be sold to
such Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
reasonable satisfaction, prior to or at the Closing, of the following
conditions:
     Section 4.1 Representations and Warranties. The representations and
warranties of each Obligor in this Agreement shall be correct when made and at
the time of the Closing.
     Section 4.2 Performance; No Default. Each Obligor shall have performed and
complied with all agreements and conditions contained in this Agreement required
to be performed or complied with by it prior to or at the Closing and after
giving effect to the issue and sale of the Notes (and the application of the
proceeds thereof as contemplated by Section 5.14) no Default or Event of Default
shall have occurred and be continuing. Neither the Company nor any Subsidiary
shall have entered into any transaction since the date of the Memorandum that
would have been prohibited by Sections 10.1, 10.2, 10.4 or 10.5 had such
Sections applied since such date.
Section 4.3 Compliance Certificates, Etc.
     (a) Officer’s Certificate. Each Obligor shall have delivered to such
Purchaser an Officer’s Certificate, dated the date of the Closing, certifying
that the conditions specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.

-2-



--------------------------------------------------------------------------------



 



     (b) Secretary’s Certificate. Each Obligor shall have delivered to such
Purchaser a certificate of its Secretary or Assistant Secretary, dated the date
of Closing, certifying as to the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
the Notes, the Guaranty and this Agreement, as applicable.
     (c) Bring-Down Disclosure Report. Each Obligor shall have delivered to such
Purchaser the Bring-Down Disclosure Report, dated the date of Closing, and no
matter disclosed in the Bring-Down Disclosure Report, individually or in the
aggregate, shall be of a nature that could reasonably be expected to have a
Material Adverse Effect.
     Section 4.4 Opinions of Counsel. Such Purchaser shall have received
opinions in form and substance reasonably satisfactory to such Purchaser, dated
the date of the Closing (a) from Schiff Hardin LLP, counsel for the Obligors,
covering the matters set forth in Exhibit 4.4(a)(1) and covering such other
matters incident to the transactions contemplated hereby as such Purchaser or
its counsel may reasonably request but excluding matters covered by the opinion
delivered pursuant to clause (b) below, (b) from Thelen Reid & Priest LLP,
special counsel for the Obligors covering matters set forth in Exhibit 4.4(a)(2)
relating to the Public Utility Holding Company Act of 1935, as amended, (and the
Obligors hereby instruct their counsel to deliver such opinions to the
Purchasers) and (c) from Dewey Ballantine LLP, the Purchasers’ special counsel
in connection with such transactions, substantially in the form set forth in
Exhibit 4.4(b) and covering such other matters incident to such transactions as
such Purchaser may reasonably request.
     Section 4.5 Purchase Permitted By Applicable Law, Etc. On the date of the
Closing such Purchaser’s purchase of Notes shall (a) be permitted by the laws
and regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as Section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (c) not subject such
Purchaser to any tax, penalty or liability under or pursuant to any applicable
law or regulation, which law or regulation was not in effect on the date hereof.
If requested by such Purchaser, such Purchaser shall have received an Officer’s
Certificate certifying as to such matters of fact as such Purchaser may
reasonably specify to enable such Purchaser to determine whether such purchase
is so permitted.
     Section 4.6 Sale of Other Notes. Contemporaneously with the Closing NFC
shall sell to each other Purchaser and each other Purchaser shall purchase the
Notes to be purchased by it at the Closing as specified in Schedule A.
     Section 4.7 Payment of Special Counsel Fees. Without limiting the
provisions of Section 15.1, NFC shall have paid on or before the Closing the
reasonable fees, charges and disbursements of the Purchasers’ special counsel
referred to in Section 4.4 to the extent reflected in a statement of such
counsel rendered to NFC at least one Business Day prior to the Closing.

-3-



--------------------------------------------------------------------------------



 



     Section 4.8 Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have
been obtained for each Series of the Notes.
     Section 4.9 Changes in Corporate Structure. Neither Obligor shall have
changed its jurisdiction of incorporation or organization, as applicable, or
been a party to any merger or consolidation or succeeded to all or any
substantial part of the liabilities of any other entity, at any time following
the date of the most recent financial statements referred to in Schedule 5.5.
     Section 4.10 Funding Instructions. At least three Business Days prior to
the date of the Closing, each Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of NFC confirming the wire
transfer instructions for payment of the purchase price for the Notes on the
date of Closing including (i) the name and address of the transferee bank, (ii)
such transferee bank’s ABA number and (iii) the account name and number into
which the purchase price for the Notes is to be deposited.
     Section 4.11 Call of CEG Debt. The Company shall have duly delivered
written irrevocable notice of redemption of CEG Public Debt having an aggregate
outstanding principal amount at least equal to the aggregate principal amount of
the Notes to be issued on the date of Closing and setting forth as the date of
redemption for such CEG Public Debt a date which is on (or not more than 5
Business Days after) the date of Closing.
     Section 4.12 Proceedings and Documents. All corporate and other proceedings
in connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be reasonably
satisfactory to such Purchaser and its special counsel, and such Purchaser and
its special counsel shall have received all such counterpart originals or
certified or other copies of such documents as such Purchaser or such special
counsel may reasonably request.
SECTION 5. Representations and Warranties of the Obligors.
     Each Obligor represents and warrants to each Purchaser that as of the date
of this Agreement and, except as disclosed by the Obligors in a written
instrument (the “Bring-Down Disclosure Report”) to each Purchaser at or prior to
the date of Closing, as of the date of Closing:
     Section 5.1 Organization; Power and Authority. Each Obligor is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation, and is duly qualified as a foreign
corporation and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Each
Obligor has the corporate power and authority to own or hold under lease the
properties it purports to own or hold under lease, to transact the business it
transacts and proposes to transact, to execute and deliver this Agreement
(including in the case of the Company, without limitation, the Guaranty) and the
Notes and to perform the provisions hereof and thereof.

-4-



--------------------------------------------------------------------------------



 



     Section 5.2 Authorization, Etc. This Agreement (including in the case of
the Company, without limitation, the Guaranty) and the Notes have been duly
authorized by all necessary corporate action on the part of each Obligor, as
applicable, and this Agreement (including, without limitation, the Guaranty)
constitutes, and upon execution and delivery thereof each Note will constitute,
a legal, valid and binding obligation of each Obligor enforceable against such
Obligor in accordance with its terms, except as such enforceability may be
limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
     Section 5.3 Disclosure. The Obligors, through their agents, Banc of America
Securities LLC and J.P. Morgan Securities Inc., as joint bookrunning agents,
have delivered to each Purchaser a copy of a Private Placement Memorandum, dated
July 2005 (the “Memorandum”), relating to the transactions contemplated hereby.
The Memorandum fairly describes, in all material respects, the general nature of
the business and principal properties of the Company and its Subsidiaries. This
Agreement, the Memorandum, the documents, certificates or other writings by or
on behalf of the Company in connection with the transactions contemplated hereby
and the financial statements listed in Schedule 5.5, in each case, delivered to
the Purchasers prior to July 21, 2005 (this Agreement, the Memorandum and such
documents, certificates, writings and financial statements being referred to,
collectively, as the “Disclosure Documents”), taken as a whole, do not contain
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein not misleading in light of the
circumstances under which they were made. Except as disclosed in the Disclosure
Documents, since December 31, 2004, there has been no change in the financial
condition, operations, business, properties or prospects of the Company or any
Subsidiary except changes that individually or in the aggregate could not
reasonably be expected to have a Material Adverse Effect. There is no fact known
to either Obligor that could reasonably be expected to have a Material Adverse
Effect that has not been set forth herein or in the Disclosure Documents.
Section 5.4 Organization and Ownership of Shares of Subsidiaries.
     (a) Schedule 5.4 contains a complete and correct list of the Company’s
Subsidiaries required to be disclosed in Exhibit 21 to the most recent Form
10-K, showing, as to each such Subsidiary, the correct name thereof and the
jurisdiction of its organization.
     (b) All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 5.4 are owned, directly or
indirectly, by the Company and its Subsidiaries and have been validly issued,
are fully paid and nonassessable and are owned free and clear of any Lien
(except as otherwise disclosed in Schedule 5.4).
     (c) Each Subsidiary identified in Schedule 5.4 is a corporation or other
legal entity duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization, and is duly qualified as a foreign
corporation or other legal entity and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing could not,
individually or in the aggregate, reasonably be expected to have a

-5-



--------------------------------------------------------------------------------



 



Material Adverse Effect. Each such Subsidiary has the corporate or other power
and authority to own or hold under lease the properties it purports to own or
hold under lease and to transact the business it transacts and proposes to
transact.
     (d) Except as described on Schedule 5.4, no Subsidiary is a party to, or
otherwise subject to any Material legal, regulatory, contractual or other
restriction or any Material agreement restricting the ability of such Subsidiary
to pay dividends out of profits or make any other similar distributions of
profits to the Company or any of its Subsidiaries that owns outstanding shares
of capital stock or similar equity interests of such Subsidiary.
     Section 5.5 Financial Statements; Material Liabilities. The Obligors have
delivered to each Purchaser copies of the financial statements of the Company
and its Subsidiaries listed on Schedule 5.5. All of said financial statements
(including in each case the related schedules and notes) fairly present in all
material respects the consolidated financial position of the Company and its
Subsidiaries as of the respective dates specified in such Schedule and the
consolidated results of their operations and cash flows for the respective
periods so specified and have been prepared in accordance with GAAP consistently
applied throughout the periods involved except as set forth in the notes thereto
(subject, in the case of any interim financial statements, to normal year-end
adjustments). The Company and its Subsidiaries do not have any Material
liabilities that are not disclosed on such financial statements or otherwise
disclosed in the Disclosure Documents.
     Section 5.6 Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by either Obligor of this Agreement (including, without
limitation, with respect to the Company, the Guaranty) and, as to NFC, the Notes
will not (i) contravene, result in any breach of, or constitute a default under,
or result in the creation of any Lien in respect of any property of the Company
or any Subsidiary under, any indenture, mortgage, deed of trust, loan, purchase
or credit agreement, lease, corporate charter or by-laws, or any other agreement
or instrument to which the Company or any Subsidiary is bound or by which the
Company or any Subsidiary or any of their respective properties may be bound or
affected, (ii) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to the Company or any Subsidiary
or (iii) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to the Company or any Subsidiary.
     Section 5.7 Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by either Obligor of this Agreement (including, without limitation, with respect
to the Company, the Guaranty) or, as to NFC, the Notes, except in each case as
have been obtained and are in full force and effect.
     Section 5.8 Litigation; Observance of Agreements, Statutes and Orders.
     (a) Except as disclosed in Schedule 5.8, there are no actions, suits,
investigations or proceedings pending or, to the knowledge of either Obligor,
threatened against or affecting the Company or any Subsidiary or any property of
the Company or

-6-



--------------------------------------------------------------------------------



 



any Subsidiary in any court or before any arbitrator of any kind or before or by
any Governmental Authority that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
     (b) Neither the Company nor any Subsidiary is in default under any term of
any agreement or instrument to which it is a party or by which it is bound, or
any order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority or is in violation of any applicable law, ordinance, rule or
regulation (including without limitation Environmental Laws or the USA Patriot
Act) of any Governmental Authority, which default or violation, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.
     Section 5.9 Taxes. The Company and its Subsidiaries have filed all tax
returns that are required to have been filed in any jurisdiction, and have paid
all taxes shown to be due and payable on such returns and all other taxes and
assessments levied upon them or their properties, assets, income or franchises,
to the extent such taxes and assessments have become due and payable and before
they have become delinquent, except for any taxes and assessments (i) the amount
of which is not individually or in the aggregate Material or (ii) the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which the Company or a Subsidiary,
as the case may be, has established adequate reserves in accordance with GAAP.
The Obligors know of no basis for any other tax or assessment that could
reasonably be expected to have a Material Adverse Effect. The charges, accruals
and reserves on the books of the Company and its Subsidiaries in respect of
Federal, state or other taxes for all fiscal periods are adequate. The Federal
income tax liabilities of the Company and its Subsidiaries have been finally
determined (whether by reason of completed audits or the statute of limitations
having run) for all fiscal years up to and including the fiscal year ended 1998.
     Section 5.10 Title to Property; Leases. The Company and its Subsidiaries
have good and sufficient title to their respective properties that individually
or in the aggregate are Material, including all such properties reflected in the
most recent audited balance sheet referred to in Section 5.5 or purported to
have been acquired by the Company or any Subsidiary after said date (except as
sold or otherwise disposed of), in each case free and clear of Liens prohibited
by this Agreement. All leases to which the Company or any Subsidiary is a party
that individually or in the aggregate are Material are valid and subsisting and
are in full force and effect in all material respects.
Section 5.11 Licenses, Permits, Etc.
(a) The Company and its Subsidiaries own or possess all licenses, permits,
franchises, authorizations, patents, copyrights, proprietary software, service
marks, trademarks and trade names, or rights thereto, that individually or in
the aggregate are Material, without known conflict with the rights of others.
(b) To the best knowledge of the Obligors, no product or service of the Company
or any of its Subsidiaries infringes in any material respect any license,
permit,

-7-



--------------------------------------------------------------------------------



 



franchise, authorization, patent, copyright, proprietary software, service mark,
trademark, trade name or other right owned by any other Person.
     (c) To the best knowledge of the Obligors, there is no Material violation
by any Person of any right of the Company or any of its Subsidiaries with
respect to any patent, copyright, proprietary software, service mark, trademark,
trade name or other right owned or used by the Company or any of its
Subsidiaries.
Section 5.12 Compliance with ERISA.
     (a) The Company and each ERISA Affiliate have operated and administered
each Plan in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and could not reasonably be expected to
result in a Material Adverse Effect. Neither the Company nor any ERISA Affiliate
has incurred any unfunded obligation or benefit liability pursuant to Title I or
IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans (as defined in Section 3 of ERISA), and no event,
transaction or condition has occurred or exists that could reasonably be
expected to result in the incurrence of any such liability by the Company or any
ERISA Affiliate, or in the imposition of any Lien on any of the rights,
properties or assets of the Company or any ERISA Affiliate, in either case
pursuant to Title I or IV of ERISA or to such penalty or excise tax provisions
or to Section 401(a)(29) or 412 of the Code or Section 4068 of ERISA, other than
such liabilities or Liens as would not be individually or in the aggregate
reasonably expected to have a Material Adverse Effect.
     (b) The present value of the aggregate benefit liabilities under each of
the Plans (other than Multiemployer Plans), determined as of the end of such
Plan’s most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities by more than $1,000,000 in the case of any
single Plan and by more than $4,000,000 in the aggregate for all Plans. The term
“benefit liabilities” has the meaning specified in Section 4001 of ERISA and the
terms “current value” and “present value” have the meaning specified in
Section 3 of ERISA.
     (c) The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
Section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.
     (d) The expected postretirement benefit obligation (determined as of the
last day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by Section 4980B of
the Code) of the Company and its Subsidiaries is not Material.

-8-



--------------------------------------------------------------------------------



 



     (e) The execution and delivery of this Agreement and the issuance and sale
of the Notes hereunder will not involve any transaction that is subject to the
prohibitions of Section 406 of ERISA or in connection with which a tax could be
imposed pursuant to Section 4975(c)(1)(A)-(D) of the Code. The representation in
the first sentence of this Section 5.12(e) with respect to any holder is made in
reliance upon and subject to the accuracy of such holder’s representation in
Section 6.2 as to the sources of the funds used to pay the purchase price of the
Notes to be purchased by such holder.
     Section 5.13 Private Offering. Neither Obligor nor anyone acting on its
behalf has offered the Notes or the Guaranty or any similar securities for sale
to, or solicited any offer to buy any of the same from, or otherwise approached
or negotiated in respect thereof with, any person other than the Purchasers and
not more than 39 other Accredited Institutional Investors, each of which has
been offered the Notes and the Guaranty at a private sale for investment.
Neither Obligor nor anyone acting on its behalf has taken, or will take, any
action that would subject the issuance or sale of the Notes or the Guaranty to
the registration requirements of Section 5 of the Securities Act or to the
registration requirements of any securities or blue sky laws of any applicable
jurisdiction.
     Section 5.14 Use of Proceeds; Margin Regulations. NFC will apply the
proceeds of the sale of the Notes as set forth in the Memorandum. No part of the
proceeds from the sale of the Notes hereunder will be used, directly or
indirectly, for the purpose of buying or carrying any margin stock within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
(12 CFR 221), or for the purpose of buying or carrying or trading in any
securities under such circumstances as to involve the Company in a violation of
Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in a
violation of Regulation T of said Board (12 CFR 220). Margin stock does not
constitute more than 25% of the value of the consolidated assets of either
Obligor and its Subsidiaries and neither Obligor has any present intention that
margin stock will constitute more than 25% of the value of such assets. As used
in this Section, the terms “margin stock” and “purpose of buying or carrying”
shall have the meanings assigned to them in said Regulation U.
Section 5.15 Existing Indebtedness; Future Liens.
     (a) Except as described therein, Schedule 5.15 sets forth a complete and
correct list of all agreements evidencing outstanding Indebtedness that is
Material of the Company and its Subsidiaries as of June 30, 2005. Neither the
Company nor any Subsidiary is in default and no waiver of default is currently
in effect, in the payment of any principal of or interest on any such
Indebtedness of the Company or such Subsidiary and no event or condition exists
with respect to any such Indebtedness of the Company or any Subsidiary that
would (i) permit (or that with notice or the lapse of time, or both, would
permit) one or more Persons to cause such Indebtedness to become due and payable
before its stated maturity or before its regularly scheduled dates of payment
and (ii) as a result thereof constitute an Event of Default.
     (b) Except as disclosed in Schedule 5.15, neither the Company nor any
Subsidiary has agreed or consented to cause or permit in the future (upon the
happening

-9-



--------------------------------------------------------------------------------



 



of a contingency or otherwise) any of its property, whether now owned or
hereafter acquired, to be subject to a Lien not permitted by Section 10.4.
     (c) Neither the Company nor any Subsidiary is a party to, or otherwise
subject to any provision contained in, any instrument evidencing Indebtedness
that is Material of the Company or such Subsidiary, any agreement relating
thereto or any other Material agreement (including, but not limited to, its
charter or other organizational document) which limits the amount of, or
otherwise imposes (or could reasonably be expected to impose) restrictions on
the incurring of, the liabilities of the Obligors pursuant to this Agreement,
except for those instruments and agreements specifically indicated in
Schedule 5.15.
Section 5.16 Foreign Assets Control Regulations, Etc.
     (a) Neither the sale of the Notes by NFC, the issuance of the Guaranty by
the Company hereunder nor the use of the proceeds of the Notes will violate the
Trading with the Enemy Act, as amended, or any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto.
     (b) Neither the Company nor any Subsidiary is a Person described or
designated in the Specially Designated Nationals and Blocked Persons List of the
Office of Foreign Assets Control or in Section 1 of the Anti-Terrorism Order.
The Company and its Subsidiaries are in compliance, in all material respects,
with the USA Patriot Act.
     (c) No part of the proceeds from the sale of the Notes hereunder will be
used, directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, assuming
in all cases that such Act applies to the Company.
     Section 5.17 Status under Certain Statutes. Neither the Company nor any
Subsidiary is an “investment company” registered or required to be registered
under the Investment Company Act of 1940, as amended or is subject to regulation
under the ICC Termination Act of 1995, as amended. The Company is a “public
utility holding company” within the meaning of the Public Utility Holding
Company Act of 1935, as amended (“PUHCA”). All necessary approvals under PUHCA
for the issuance and sale of the Notes and the issuance and delivery of the
Guaranty have been obtained.
Section 5.18 Environmental Matters. Except as disclosed in Schedule 5.8:
     (a) Neither the Company nor any Subsidiary has knowledge of any claim or
has received any notice of any claim, and no proceeding has been instituted
raising any claim against the Company or any of its Subsidiaries or any of their
respective real properties now or formerly owned, leased or operated by any of
them or other assets, alleging any damage to the environment or violation of any
Environmental Laws, except,

-10-



--------------------------------------------------------------------------------



 



in each case, such as could not reasonably be expected to result in a Material
Adverse Effect.
     (b) Neither the Company nor any Subsidiary has knowledge of any facts which
would give rise to any claim, public or private, of violation of Environmental
Laws or damage to the environment emanating from, occurring on or in any way
related to real properties now or formerly owned, leased or operated by any of
them or to other assets or their use, except, in each case, such as could not
reasonably be expected to result in a Material Adverse Effect.
     (c) Neither the Company nor any Subsidiary has stored any Hazardous
Materials on real properties now or formerly owned, leased or operated by any of
them and has not disposed of any Hazardous Materials in a manner contrary to any
Environmental Laws in each case in any manner that could reasonably be expected
to result in a Material Adverse Effect.
     (d) All buildings on all real properties now owned, leased or operated by
the Company or any Subsidiary are in compliance with applicable Environmental
Laws, except where failure to comply could not reasonably be expected to result
in a Material Adverse Effect.
     Section 5.19 Solvency. The Company is, and upon giving effect to the sale
of the Notes on the date of the Closing and the consummation of the transactions
contemplated by this Agreement will be, a “solvent institution”, as said term is
used in Section 1405(c) of the New York Insurance Law, whose “obligations . . .
.are not in default as to principal or interest”, as said terms are used in
Section 1405(c).
SECTION 6. Representations of the Purchaser.
     Section 6.1 Purchase for Investment. Each Purchaser severally represents
that it: (a) is an Accredited Institutional Investor, (b) has had the
opportunity to ask questions of the Obligors and has received answers concerning
the terms and conditions of the sale of the Notes, and (c) is purchasing the
Notes for its own account or for one or more separate accounts maintained by
such Purchaser or for the account of one or more pension or trust funds and not
with a view to the distribution thereof, provided that the disposition of such
Purchaser’s or their property shall at all times be within such Purchaser’s or
their control. Each Purchaser understands that the Notes have not been
registered under the Securities Act and may be resold only if registered
pursuant to the provisions of the Securities Act or if an exemption from
registration is available, except under circumstances where neither such
registration nor such an exemption is required by law, and that the Company is
not required to register the Notes.
     Section 6.2 Source of Funds. Each Purchaser severally represents that at
least one of the following statements is an accurate representation as to each
source of funds (a “Source”) to be used by such Purchaser to pay the purchase
price of the Notes to be purchased by such Purchaser hereunder:

-11-



--------------------------------------------------------------------------------



 



     (a) the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
NAIC (the “NAIC Annual Statement”)) for the general account contract(s) held by
or on behalf of any employee benefit plan together with the amount of the
reserves and liabilities for the general account contract(s) held by or on
behalf of any other employee benefit plans maintained by the same employer (or
affiliate thereof as defined in PTE 95-60) or by the same employee organization
in the general account do not exceed 10% of the total reserves and liabilities
of the general account (exclusive of separate account liabilities) plus surplus
as set forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or
     (b) the Source is a separate account that is maintained solely in
connection with such Purchaser’s fixed contractual obligations under which the
amounts payable, or credited, to any employee benefit plan (or its related
trust) that has any interest in such separate account (or to any participant or
beneficiary of such plan (including any annuitant)) are not affected in any
manner by the investment performance of the separate account; or
     (c) the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or
     (d) the Source constitutes assets of an “investment fund” (within the
meaning of Part V of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part V of the QPAM
Exemption), no employee benefit plan’s assets that are included in such
investment fund, when combined with the assets of all other employee benefit
plans established or maintained by the same employer or by an affiliate (within
the meaning of Section V(c)(1) of the QPAM Exemption) of such employer or by the
same employee organization and managed by such QPAM, exceed 20% of the total
client assets managed by such QPAM, the conditions of Part I(c) and (g) of the
QPAM Exemption are satisfied, neither the QPAM nor a person controlling or
controlled by the QPAM (applying the definition of “control” in Section V(e) of
the QPAM Exemption) owns a 5% or more interest in the Company and (i) the
identity of such QPAM and (ii) the names of all employee benefit plans whose
assets are included in such investment fund have been disclosed to the Company
in writing pursuant to this clause (d); or
     (e) the Source constitutes assets of a “plan(s)” (within the meaning of
Section IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV of the INHAM exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of

-12-



--------------------------------------------------------------------------------



 



“control” in Section IV(d) of the INHAM Exemption) owns a 5% or more interest in
the Company and (i) the identity of such INHAM and (ii) the name(s) of the
employee benefit plan(s) whose assets constitute the Source have been disclosed
to the Company in writing pursuant to this clause (e); or
     (f) the Source is a governmental plan; or
     (g) the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or
     (h) the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.
As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in Section 3 of ERISA.
SECTION 7. Information as to Company.
     Section 7.1 Financial and Business Information. The Company shall deliver
to each holder of Notes that is an Institutional Investor:
     (a) Quarterly Statements — within 60 days after the end of each quarterly
fiscal period in each fiscal year of the Company (other than the last quarterly
fiscal period of each such fiscal year), copies of,
     (1) a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such quarter, and
     (2) consolidated statements of income and cash flows of the Company and its
Subsidiaries, for such quarter and (in the case of the second and third
quarters) for the portion of the fiscal year ending with such quarter,
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments, provided that delivery within the time period specified above of
copies of the Company’s Quarterly Report on Form 10-Q (the “Form 10-Q”) prepared
in compliance with the requirements therefor and filed with the SEC shall be
deemed to satisfy the requirements of this Section 7.1(a), provided, further,
that the Company shall be deemed to have made such delivery of such Form 10-Q if
it shall have timely made such Form 10-Q available on “EDGAR” (such availability
being referred to as “Electronic Delivery”);

-13-



--------------------------------------------------------------------------------



 



     (b) Annual Statements — within 120 days after the end of each fiscal year
of the Company, copies of
     (1) a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such year, and
     (2) consolidated statements of income, shareholder’s equity and cash flows
of the Company and its Subsidiaries for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances, provided that
the delivery within the time period specified above of the Company’s Annual
Report on Form 10-K (the “Form 10-K”) for such fiscal year prepared in
accordance with the requirements therefor and filed with the SEC, shall be
deemed to satisfy the requirements of this Section 7.1(b), provided, further,
that the Company shall be deemed to have made such delivery if it shall have
timely made Electronic Delivery thereof;
     (c) SEC and Other Reports — promptly upon their becoming available, one
copy of each regular or periodic report, each registration statement (without
exhibits except as expressly requested by such holder), and each prospectus and
all amendments thereto filed by the Company or any Subsidiary with the SEC and
of all press releases filed by the Company or any Subsidiary with the SEC
concerning developments that are Material, provided that in each case the
Company shall be deemed to have made such delivery if it shall have timely made
Electronic Delivery thereof;
     (d) Notice of Default or Event of Default — promptly, and in any event
within five Business Days, after a Responsible Officer becoming aware of the
existence of any Default or Event of Default or that any Person has given any
notice or taken any action with respect to a claimed default hereunder or that
any Person has given any notice or taken any action with respect to a claimed
default of the type referred to in Section 11(f), a written notice specifying
the nature and period of existence thereof and what action the Company is taking
or proposes to take with respect thereto;
     (e) ERISA Matters — promptly, and in any event within five Business Days,
after a Responsible Officer becoming aware of any of the following, a written
notice setting forth the nature thereof and the action, if any, that the Company
or an ERISA Affiliate proposes to take with respect thereto:
     (1) with respect to any Plan, any reportable event, as defined in Section
4043(c) of ERISA and the regulations thereunder, for which notice

-14-



--------------------------------------------------------------------------------



 



thereof has not been waived pursuant to such regulations as in effect on the
date hereof; or
     (2) the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or
     (3) any event, transaction or condition that could result in the incurrence
of any liability by the Company or any ERISA Affiliate pursuant to Title I or IV
of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans, or in the imposition of any Lien on any of the rights,
properties or assets of the Company or any ERISA Affiliate pursuant to Title I
or IV of ERISA or such penalty or excise tax provisions, if such liability or
Lien, taken together with any other such liabilities or Liens then existing,
could reasonably be expected to have a Material Adverse Effect;
     (f) Notices from Governmental Authority — promptly, and in any event within
30 days, of receipt by a Responsible Officer thereof, copies of any written
notice to the Company or any Subsidiary from any Federal or state Governmental
Authority relating to compliance or non-compliance with any order, ruling,
statute or other law or regulation that could reasonably be expected to have a
Material Adverse Effect; and
     (g) Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries or relating to
the ability of each Obligor to perform its obligations hereunder and, with
respect to NFC, under the Notes as from time to time may be reasonably requested
by any such holder of Notes.
     Section 7.2 Officer’s Certificate. Each set of financial statements
delivered to a holder of Notes pursuant to Section 7.1(a) or Section 7.1(b)
shall be accompanied by a certificate of a Senior Financial Officer setting
forth (which, in the case of Electronic Delivery of any such financial
statements, shall be by separate substantially concurrent physical delivery of
such certificate to each such holder of Notes):
     (a) Covenant Compliance — the information (including detailed calculations)
required in order to establish whether the Company was in compliance with the
requirements of Section 10.5, during the quarterly or annual period covered by
the statements then being furnished; and
     (b) Event of Default — a statement that such Senior Financial Officer has
reviewed, or caused review by a Responsible Officer of, the relevant terms
hereof and such review shall not have disclosed the existence during the
quarterly or annual period covered by the statements then being furnished any
condition or event that constitutes a Default or an Event of Default or, if any
such condition or event existed or exists

-15-



--------------------------------------------------------------------------------



 



(including, without limitation, any such event or condition resulting from the
failure of the Company or any Subsidiary to comply with any Environmental Law),
specifying the nature and period of existence thereof and what action the
Company shall have taken or proposes to take with respect thereto.
     Section 7.3 Visitation. Each Obligor shall permit the representatives of
each holder of Notes that is an Institutional Investor:
     (a) No Default — if no Default or Event of Default then exists, at the
expense of such holder and upon reasonable prior notice to such Obligor, to
visit during normal business hours the principal executive office of such
Obligor, to discuss the affairs, finances and accounts of such Obligor and its
Subsidiaries with such Obligor’s officers, and (with the consent of such
Obligor, which consent will not be unreasonably withheld) its independent public
accountants, and (with the consent of such Obligor, which consent will not be
unreasonably withheld) to visit during normal business hours the other offices
and properties of such Obligor and each of its Subsidiaries, all as often as may
be reasonably requested in writing; and
     (b) Default — if a Default or Event of Default then exists, at the expense
of each Obligor to visit and inspect any of the offices or properties of such
Obligor or any of its Subsidiaries, to examine all their respective books of
account, records, reports and other papers, to make copies and extracts
therefrom, and to discuss their respective affairs, finances and accounts with
their respective officers and independent public accountants (and by this
provision each Obligor authorizes said accountants to discuss the affairs,
finances and accounts of each Obligor and its Subsidiaries), all at such times
and as often as may be requested.
SECTION 8. Payment and Prepayment of the Notes.
     Section 8.1 Maturity. As provided therein, the entire unpaid principal
balance of each Series of the Notes shall be due and payable on the stated
maturity date thereof.
     Section 8.2 Optional Prepayments with Make-Whole Amount. NFC may, at its
option, upon notice as provided below, prepay at any time all, or from time to
time any part of, the Notes or any Series of Notes, in an amount not less than
$500,000 in the case of a partial prepayment, at 100% of the principal amount so
prepaid, and the Make-Whole Amount determined for the prepayment date with
respect to such principal amount. NFC will give each holder of Notes to be so
prepaid written notice of each such optional prepayment under this Section 8.2
not less than 30 days and not more than 60 days prior to the date fixed for such
prepayment. Each such notice shall specify such date (which shall be a Business
Day), the aggregate principal amount and Series of the Notes to be prepaid on
such date, the principal amount of each Note held by such holder to be prepaid
(determined in accordance with Section 8.3), and the interest to be paid on the
prepayment date with respect to such principal amount being prepaid, and shall
be accompanied by a certificate of a Senior Financial Officer as to the
estimated Make-Whole Amount due in connection with such prepayment (calculated
as if the date of such notice were the date of the prepayment), setting forth
the details of such computation. Two Business Days prior to such prepayment, NFC
shall deliver to each holder of

-16-



--------------------------------------------------------------------------------



 



Notes of the Series to be prepaid a certificate of a Senior Financial Officer
specifying the calculation of such Make-Whole Amount as of the specified
prepayment date.
     Section 8.3 Allocation of Partial Prepayments. In the case of each partial
prepayment of the Notes of any Series, the principal amount of such Notes to be
prepaid shall be allocated among all of the Notes of such Series at the time
outstanding in proportion, as nearly as practicable, to the respective unpaid
principal amounts thereof not theretofore called for prepayment.
     Section 8.4 Maturity; Surrender, Etc. In the case of each prepayment of
Notes pursuant to this Section 8, the principal amount of each Note to be
prepaid shall mature and become due and payable on the date fixed for such
prepayment (which shall be a Business Day), together with interest on such
principal amount accrued to such date and the applicable Make-Whole Amount, if
any. From and after such date, unless NFC shall fail to pay such principal
amount when so due and payable, together with the interest and Make-Whole
Amount, if any, as aforesaid, interest on such principal amount shall cease to
accrue. Any Note paid or prepaid in full shall be surrendered to NFC and
cancelled and shall not be reissued, and no Note shall be issued in lieu of any
prepaid principal amount of any Note.
     Section 8.5 Purchase of Notes. NFC will not and will not permit any of its
Affiliates to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes of any Series except (a) upon the
payment or prepayment of the Notes of any Series in accordance with the terms of
this Agreement and the Notes, or (b) pursuant to a written offer to purchase any
outstanding Notes of any Series made by NFC or any such Affiliate pro rata to
the holders of all the Notes of such Series upon the same terms and conditions.
NFC will promptly cancel all Notes acquired by it or any Affiliate pursuant to
any payment or prepayment of Notes pursuant to any provision of this Agreement
and no Notes may be issued in substitution or exchange for any such Notes.
     Section 8.6 Make-Whole Amount. “Make-Whole Amount” means, with respect to
any Note, an amount equal to the excess, if any, of the Discounted Value of the
Remaining Scheduled Payments with respect to the Called Principal of such Note
over the amount of such Called Principal, provided that the Make-Whole Amount
may in no event be less than zero. For the purposes of determining the
Make-Whole Amount, the following terms have the following meanings:
     “Called Principal” means, with respect to any Note, the principal of such
Note that is to be prepaid pursuant to Section 8.2 or has become or is declared
to be immediately due and payable pursuant to Section 12.1, as the context
requires.
     “Discounted Value” means, with respect to the Called Principal of any Note,
the amount obtained by discounting all Remaining Scheduled Payments with respect
to such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on such Note is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

-17-



--------------------------------------------------------------------------------



 



     “Reinvestment Yield” means, with respect to the Called Principal of any
Note, 0.50% over the yield to maturity implied by (i) the yields reported as of
10:00 a.m. (New York City time) on the second Business Day preceding the
Settlement Date with respect to such Called Principal, on the display designated
as “Page PX1” (or such other display as may replace Page PX1 on Bloomberg
Financial Markets (“Bloomberg”) or, if Page PX1 (or its successor screen on
Bloomberg) is unavailable, the Telerate Access Service screen which corresponds
most closely to Page PX1 for the most recently issued actively traded U.S.
Treasury securities having a maturity equal to the Remaining Average Life of
such Called Principal as of such Settlement Date, or (ii) if such yields are not
reported as of such time or the yields reported as of such time are not
ascertainable (including by way of interpolation), the Treasury Constant
Maturity Series Yields reported, for the latest day for which such yields have
been so reported as of the second Business Day preceding the Settlement Date
with respect to such Called Principal, in Federal Reserve Statistical Release
H.15 (519) (or any comparable successor publication) for actively traded U.S.
Treasury securities having a constant maturity equal to the Remaining Average
Life of such Called Principal as of such Settlement Date. Such implied yield
will be determined, if necessary, by (a) converting U.S. Treasury bill
quotations to bond equivalent yields in accordance with accepted financial
practice and (b) interpolating linearly between (1) the actively traded U.S.
Treasury security with the maturity closest to and greater than such Remaining
Average Life and (2) the actively traded U.S. Treasury security with the
maturity closest to and less than such Remaining Average Life. The Reinvestment
Yield shall be rounded to the number of decimal places as appears in the
interest rate of the applicable Note.
     “Remaining Average Life” means, with respect to any Called Principal, the
number of years (calculated to the nearest one-twelfth year) obtained by
dividing (i) such Called Principal into (ii) the sum of the products obtained by
multiplying (a) the principal component of each Remaining Scheduled Payment with
respect to such Called Principal by (b) the number of years (calculated to the
nearest one-twelfth year) that will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.
     “Remaining Scheduled Payments” means, with respect to the Called Principal
of any Note, all payments of such Called Principal and interest thereon that
would be due after the Settlement Date with respect to such Called Principal if
no payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of such Note, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.2 or Section 12.1.
     “Settlement Date” means, with respect to the Called Principal of any Note,
the date on which such Called Principal is to be prepaid pursuant to Section 8.2
or has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

-18-



--------------------------------------------------------------------------------



 



SECTION 9. Affirmative Covenants.
     So long as any of the Notes are outstanding:
     Section 9.1 Compliance with Law. Each Obligor will, and will cause each of
its Subsidiaries to, comply with all laws, ordinances or governmental rules or
regulations to which each of them is subject, including, without limitation,
ERISA, the USA Patriot Act and Environmental Laws, and will obtain and maintain
in effect all licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non-compliance with such laws, ordinances or governmental rules
or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
     Section 9.2 Insurance. Each Obligor will, and will cause each of its
Subsidiaries to, maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co-insurance and self-insurance, if adequate
reserves are maintained with respect thereto) as is customary in the case of
entities of established reputations engaged in the same or a similar business
and similarly situated, except in each case to the extent that any
non-compliance with the terms of this Section could not reasonably be expected
to have a Material Adverse Effect.
     Section 9.3 Maintenance of Properties. Each Obligor will, and will cause
each of its Subsidiaries to, maintain and keep, or cause to be maintained and
kept, their respective properties in good repair, working order and condition
(other than ordinary wear and tear), so that the business carried on in
connection therewith may be properly conducted at all times, provided that this
Section shall not prevent any Obligor or any Subsidiary from discontinuing the
operation and the maintenance of any of its properties if such Obligor or
Subsidiary has concluded such discontinuance is desirable in the conduct of its
business and could not reasonably be expected to have a Material Adverse Effect.
     Section 9.4 Payment of Taxes and Claims. Each Obligor will, and will cause
each of its Subsidiaries to, file all tax returns required to be filed in any
jurisdiction and to pay and discharge all taxes shown to be due and payable on
such returns and all other taxes, assessments, governmental charges, or levies
imposed on them or any of their properties, assets, income or franchises, to the
extent such taxes, assessments, charges and levies have become due and payable
and before they have become delinquent and all claims for which sums have become
due and payable that have or might become a Lien on properties or assets of such
Obligor or any of its Subsidiaries, provided that neither the Obligors nor any
of their Subsidiaries need make any such filing or pay any such tax, assessment,
charge, levy or claim if (i) if the amount, applicability or validity thereof is
contested by an Obligor or such Subsidiary on a timely basis in good faith and
in appropriate proceedings, and an Obligor or such Subsidiary has established
adequate reserves therefor in accordance with GAAP on the books of such Obligor
or such Subsidiary or (ii) the non-filing of all such returns and/or nonpayment
of all such taxes,

-19-



--------------------------------------------------------------------------------



 



assessments, charges, or levies and claims (as the case may be) in the aggregate
could not reasonably be expected to have a Material Adverse Effect.
     Section 9.5 Corporate Existence. Subject to Section 10.2, each Obligor will
at all times preserve and keep in full force and effect its corporate existence.
Each Obligor will at all times preserve and keep in full force and effect the
corporate existence of each of the Material Subsidiaries (unless merged into the
Company or a Wholly-Owned Subsidiary) and all Material rights and franchises of
such Obligor and of the Material Subsidiaries unless, in the good faith judgment
of an Obligor, the termination of or failure to preserve and keep in full force
and effect such corporate existence, right or franchise would not have a
Material Adverse Effect.
     Section 9.6 Books and Records. Each Obligor will, and will cause each of
its Subsidiaries to, maintain proper books of record and account in conformity
with GAAP and all applicable requirements of any Governmental Authority having
legal or regulatory jurisdiction over such Obligor or such Subsidiary, as the
case may be, except where failure to do so could not reasonably be expected to
result in a Material Adverse Effect.
SECTION 10. Negative Covenants.
     So long as any of the Notes are outstanding:
     Section 10.1 Transactions with Affiliates. The Obligors will not, and will
not permit any of their Subsidiaries to, enter into directly or indirectly any
transaction or group of related transactions (including without limitation the
purchase, lease, sale or exchange of properties of any kind or the rendering of
any service) with any Affiliate (other than the Company or another Subsidiary),
except upon fair and reasonable terms no less favorable to such Obligor or such
Subsidiary than would be obtainable in a comparable arm’s-length transaction
with a Person not an Affiliate.
     Section 10.2 Merger, Consolidation, Etc. No Obligor will consolidate with
or merge with any other Person or convey, transfer or lease all or substantially
all of its assets in a single transaction or series of transactions to any
Person unless:
     (a) the successor formed by such consolidation or the survivor of such
merger or the Person that acquires by conveyance, transfer or lease all or
substantially all of the assets of such Obligor as an entirety, as the case may
be, shall be a solvent corporation, limited liability company or other business
entity organized and existing under the laws of the United States or any State
thereof (including the District of Columbia), and, if such corporation, limited
liability company or other business entity is not one of the Obligors, (i) such
corporation, limited liability company or other business entity shall have
executed and delivered to each holder of any Notes its assumption of the due and
punctual performance and observance of each covenant and condition of this
Agreement (including, in the case of the Company, the Guaranty) and, in the case
of NFC, the Notes and (ii) such corporation, limited liability company or other
business entity shall have caused to be delivered to each holder of any Notes an
opinion of nationally recognized independent counsel, or other independent
counsel reasonably satisfactory to the Required Holders, to the effect that all
agreements or instruments effecting such

-20-



--------------------------------------------------------------------------------



 



assumption are enforceable in accordance with their terms and comply with the
terms hereof; and
     (b) immediately before and immediately after giving effect to such
transaction, no Default or Event of Default shall have occurred and be
continuing.
No such conveyance, transfer or lease of substantially all of the assets of an
Obligor in violation of the terms of this Section shall have the effect of
releasing such Obligor or any successor corporation, limited liability company
or other business entity that shall theretofore have become such in the manner
prescribed in this Section from its liability under this Agreement including, in
the case of the Company, the Guaranty or, in the case of NFC, the Notes.
     Section 10.3 Terrorism Sanctions Regulations. The Obligors will not, and
will not permit any of their Subsidiaries to, become a Person described or
designated in the Specially Designated Nationals and Blocked Persons List of the
Office of Foreign Assets Control or in Section 1 of the Anti-Terrorism Order.
     Section 10.4 Liens. The Obligors will not, and will not permit any of their
Subsidiaries (other than a Utility Subsidiary) to, create or suffer to exist any
lien, security interest or other charge or encumbrance (collectively, “Liens”)
upon or with respect to any of its properties, whether now owned or hereafter
acquired, to secure or provide for or guarantee the payment of Debt for Borrowed
Money of any Person, without in any such case effectively securing, prior to or
concurrently with the creation, issuance, assumption or guaranty of any such
Debt for Borrowed Money, the Notes equally and ratably with (or prior to) such
Debt for Borrowed Money; provided, however, that the foregoing restrictions
shall not apply to or prevent the creation or existence of:
     (a) (i) Liens on any property acquired, constructed or improved by the
Company or any of its Subsidiaries (other than a Utility Subsidiary) after the
date of this Agreement that are created or assumed prior to, contemporaneously
with, or within 180 days after, such acquisition or completion of such
construction or improvement, to secure or provide for the payment of all or any
part of the purchase price of such property or the cost of such construction or
improvement; or (ii) in addition to Liens contemplated by clauses (b) and
(c) below, Liens on any property existing at the time of acquisition thereof,
provided that the Liens shall not apply to any property theretofore owned by the
Company or any such Subsidiary other than, in the case of any such construction
or improvement, (1) unimproved real property on which the property so
constructed or the improvement is located, (2) other property (or improvements
thereon) that is an improvement to or is acquired or constructed for specific
use with such acquired or constructed property (or improvement thereof), and
(3) any rights and interests (A) under any agreements or other documents
relating to, or (B) appurtenant to, the property being so constructed or
improved or such other property;
     (b) existing Liens on any property or indebtedness of a Person that is
merged with or into or consolidated with the Company or any of its Subsidiaries;
provided that such Lien was not created in contemplation of such merger or
consolidation;

-21-



--------------------------------------------------------------------------------



 



     (c) Liens on any property or indebtedness of a Person existing at the time
such Person becomes a Subsidiary of the Company; provided that such Lien was not
created in contemplation of such occurrence;
     (d) Liens to secure Debt for Borrowed Money of a Subsidiary of the Company
to the Company or to another Subsidiary of the Company;
     (e) Liens in favor of the United States of America, any State, any foreign
country or any department, agency or instrumentality or political subdivision of
any such jurisdiction, to secure partial, progress, advance or other payments
pursuant to any contract or statute or to secure any Debt for Borrowed Money
incurred for the purpose of financing all or any part of the purchase price of
the cost of constructing or improving the property subject to such Liens,
including, without limitation, Liens to secure Debt for Borrowed Money of the
pollution control or industrial revenue bond type;
     (f) Liens existing on the date of this Agreement;
     (g) Liens for the sole purposes of extending, renewing or replacing in
whole or in part Debt for Borrowed Money secured by any Lien referred to in the
foregoing clauses (a) through (f), inclusive, or this clause (g); provided,
however, that the principal amount of Debt for Borrowed Money secured thereby
shall not exceed the principal amount of Debt for Borrowed Money so secured at
the time of such extension, renewal or replacement (which, for purposes of this
limitation as it applies to a synthetic lease, shall be deemed to be (x) the
lessor’s original cost of the property subject to such lease at the time of
extension, renewal or replacement, less (y) the aggregate amount of all prior
payments under such lease allocated pursuant to the terms of such lease to
reduce the principal amount of the lessor’s investment, and borrowings by the
lessor, made to fund the original cost of the property), and that such
extension, renewal or replacement shall be limited to all or a part of the
property or indebtedness which secured the Lien so extended, renewed or replaced
(plus improvements on such property);
     (h) Liens on any property or assets of a Project Financing Subsidiary, or
on any equity investment in a Project Financing Subsidiary, in either such case,
that secure only a Project Financing or a Contingent Guaranty that supports a
Project Financing; or
     (i) Any Lien, other than a Lien described in any of the foregoing clauses
(a) through (h), inclusive, to the extent that it secures Debt for Borrowed
Money, or guaranties thereof, the outstanding principal balance of which at the
time of creation of such Lien, when added to the aggregate principal balance of
all Debt for Borrowed Money secured by Liens incurred under this clause (i) then
outstanding, does not exceed 10% of Consolidated Net Tangible Assets.
     Section 10.5 Financial Covenant. The Debt to Capitalization Ratio shall not
be more than 0.75 to 1.00 at any time.

-22-



--------------------------------------------------------------------------------



 



SECTION 11. Events of Default.
     An “Event of Default” shall exist if any of the following conditions or
events shall occur and be continuing:
     (a) NFC defaults in the payment of any principal or Make-Whole Amount, if
any, on any Note when the same becomes due and payable, whether at maturity or
at a date fixed for prepayment or by declaration or otherwise; or
     (b) NFC defaults in the payment of any interest on any Note for more than
five Business Days after the same becomes due and payable; or
     (c) any Obligor defaults in the performance of or compliance with any term
contained in Section 7.1(d) or Sections 10.1 through 10.5; or
     (d) any Obligor defaults in the performance of or compliance with any term
contained herein (other than those referred to in Sections 11(a), (b) and (c))
and such default is not remedied within 30 days after the earlier of (i) a
Responsible Officer obtaining actual knowledge of such default and (ii) any
Obligor receiving written notice of such default from any holder of a Note (any
such written notice to be identified as a “notice of default” and to refer
specifically to this Section 11(d)); or
     (e) any representation or warranty made in writing by or on behalf of an
Obligor or by any officer of an Obligor in this Agreement or in any writing
furnished in connection with the transactions contemplated hereby proves to have
been false or incorrect in any material respect on the date as of which made; or
     (f) (i) any Obligor, or any of its Subsidiaries, is in default (as
principal or as guarantor or other surety) in the payment of any principal of or
premium or make-whole amount or interest on any Indebtedness that is outstanding
in an aggregate principal amount of at least $75,000,000 beyond any period of
grace provided with respect thereto, or (ii) any Obligor, or any of its
Subsidiaries, is in default in the performance of or compliance with any term of
any evidence of any Indebtedness in an aggregate outstanding principal amount of
at least $75,000,000 or of any mortgage, indenture or other agreement relating
thereto or any other condition exists, and as a consequence of such default or
condition such Indebtedness has become, or has been declared (or one or more
Persons are entitled to declare such Indebtedness to be), due and payable before
its stated maturity or before its regularly scheduled dates of payment, or
(iii) as a consequence of the occurrence or continuation of any event or
condition (other than the passage of time or the right of the holder of
Indebtedness to convert such Indebtedness into equity interests), (x) any
Obligor, or any of its Subsidiaries, has become obligated to purchase or repay
Indebtedness before its regular maturity or before its regularly scheduled dates
of payment in an aggregate outstanding principal amount of at least $75,000,000,
or (y) one or more Persons have the right to require any Obligor, or any of its
Subsidiaries, so to purchase or repay such Indebtedness; or

-23-



--------------------------------------------------------------------------------



 



     (g) any Obligor or any Substantial Subsidiary (i) is generally not paying,
or admits in writing its inability to pay, its debts as they become due,
(ii) files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or
     (h) a court or Governmental Authority of competent jurisdiction enters an
order appointing, without consent by any Obligor or any Substantial Subsidiary,
a custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of any Obligor or any Substantial Subsidiary, or any
such petition shall be filed against any Obligor or any Substantial Subsidiary
and such petition shall not be dismissed within 60 days; or
     (i) a final judgment or judgments for the payment of money aggregating in
excess of $75,000,000 are rendered against one or more of an Obligor or its
Subsidiaries and which judgments are not, within 60 days after entry thereof,
bonded, discharged or stayed pending appeal, or are not discharged within
60 days after the expiration of such stay or subject to an insured claim by such
Obligor or Subsidiary; or
     (j) if (i) any Plan shall fail to satisfy the minimum funding standards of
ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
Section 412 of the Code, (ii) a notice of intent to terminate any Plan shall
have been or is reasonably expected to be filed with the PBGC or the PBGC shall
have instituted proceedings under ERISA Section 4042 to terminate or appoint a
trustee to administer any Plan or the PBGC shall have notified the Company or
any ERISA Affiliate that a Plan may become a subject of any such proceedings,
(iii) the aggregate “amount of unfunded benefit liabilities” (within the meaning
of Section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed $75,000,000, (iv) the Company or any ERISA
Affiliate shall have incurred or is reasonably expected to incur any unfunded
obligation or benefit liability pursuant to Title I or IV of ERISA or the
penalty or excise tax provisions of the Code relating to employee benefit plans,
(v) the Company or any ERISA Affiliate withdraws from any Multiemployer Plan, or
(vi) the Company or any Subsidiary establishes or amends any employee welfare
benefit plan that provides post-employment welfare benefits in a manner that
would increase the liability of the Company or any Subsidiary thereunder; and
any such event or events described in clauses (i) through (vi) above, either
individually or together with any other such event or events, could reasonably
be expected to have a Material Adverse Effect; or

-24-



--------------------------------------------------------------------------------



 



     (k) the Guaranty provided by the Company in Section 23 hereto is held in
any judicial proceeding to be unenforceable or invalid or shall cease for any
reason to be in full force and effect or the Company or any Person acting on
behalf of the Company shall deny or disaffirm its obligations under such
Guaranty.
As used in Section 11(j), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in Section 3 of ERISA.
SECTION 12. Remedies on Default, Etc.
     Section 12.1 Acceleration. (a) If an Event of Default with respect to
either Obligor described in Section 11(g) or (h) (other than an Event of Default
described in clause (i) of Section 11(g) or described in clause (vi) of Section
11(g) by virtue of the fact that such clause encompasses clause (i) of
Section 11(g)) has occurred, all the Notes then outstanding shall automatically
become immediately due and payable.
     (b) If any other Event of Default has occurred and is continuing, any
holder or holders of more than 50% in principal amount of the Notes at the time
outstanding may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.
     (c) If any Event of Default described in Section 11(a), (b) or (k) has
occurred and is continuing, any holder or holders of Notes at the time
outstanding affected by such Event of Default may at any time, at its or their
option, by notice or notices to the Company, declare all the Notes held by it or
them to be immediately due and payable.
     Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (y) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Obligors
acknowledge, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by NFC (except
as herein specifically provided for) and that the provision for payment of a
Make-Whole Amount by NFC in the event that the Notes are prepaid or are
accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.
     Section 12.2 Other Remedies. If any Default or Event of Default has
occurred and is continuing, and irrespective of whether any Notes have become or
have been declared immediately due and payable under Section 12.1, the holder of
any Note at the time outstanding may proceed to protect and enforce the rights
of such holder by an action at law, suit in equity or other appropriate
proceeding, whether for the specific performance of any agreement contained
herein or in any Note, or for an injunction against a violation of any of the
terms hereof or thereof, or in aid of the exercise of any power granted hereby
or thereby or by law or otherwise.

-25-



--------------------------------------------------------------------------------



 



     Section 12.3 Rescission. At any time after any Notes have been declared due
and payable pursuant to Section 12.1(b) or (c), the holders of not less than 50%
in principal amount of the Notes then outstanding, by written notice to any
Obligor, may rescind and annul any such declaration and its consequences if
(a) there has been paid all overdue interest on the Notes, all principal of and
Make-Whole Amount, if any, on any Notes that are due and payable and are unpaid
other than by reason of such declaration, and all interest on such overdue
principal and Make-Whole Amount, if any, and (to the extent permitted by
applicable law) any overdue interest in respect of the Notes, at the Default
Rate, (b) neither Obligor nor any other Person shall have paid any amounts which
have become due solely by reason of such declaration, (c) all Events of Default
and Defaults, other than non-payment of amounts that have become due solely by
reason of such declaration, have been cured or have been waived pursuant to
Section 17, and (d) no judgment or decree has been entered for the payment of
any monies due pursuant hereto or to the Notes. No rescission and annulment
under this Section 12.3 will extend to or affect any subsequent Event of Default
or Default or impair any right consequent thereon.
     Section 12.4 No Waivers or Election of Remedies, Expenses, Etc. No course
of dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement or by any Note upon any holder thereof shall be exclusive of any
other right, power or remedy referred to herein or therein or now or hereafter
available at law, in equity, by statute or otherwise. Without limiting the
obligations of NFC under Section 15, NFC will pay to the holder of each Note on
demand such further amount as shall be sufficient to cover all costs and
expenses of such holder incurred in any enforcement or collection under this
Section 12, including, without limitation, reasonable attorneys’ fees, expenses
and disbursements.
SECTION 13. Registration; Exchange; Substitution of Notes.
     Section 13.1 Registration of Notes. NFC shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes. The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. Prior to due presentment for
registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the owner and holder thereof for all purposes
hereof, and no Obligor shall be affected by any notice or knowledge to the
contrary. NFC shall give to any holder of a Note that is an Institutional
Investor promptly upon request therefor, a complete and correct copy of the
names and addresses of all registered holders of Notes.
     Section 13.2 Transfer and Exchange of Notes. Upon surrender of any Note of
any Series to NFC at the address and to the attention of the designated officer
(all as specified in Section 18(3)), for registration of transfer or exchange
(and in the case of a surrender for registration of transfer accompanied by a
written instrument of transfer duly executed by the registered holder of such
Note or such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within ten Business Days thereafter, NFC shall
execute and deliver, at NFC’s expense (except as provided below), one or more
new Notes (as requested by the

-26-



--------------------------------------------------------------------------------



 



holder thereof) of such Series in exchange therefor, in an aggregate principal
amount equal to the unpaid principal amount of the surrendered Note. Each such
new Note shall be payable to such Person as such holder may request and shall be
substantially in the form of the Note surrendered. Each such new Note shall be
dated and bear interest from the date to which interest shall have been paid on
the surrendered Note or dated the date of the surrendered Note if no interest
shall have been paid thereon. NFC may require payment of a sum sufficient to
cover any stamp tax or governmental charge imposed in respect of any such
transfer of Notes. Notes shall not be transferred in denominations of less than
$500,000, provided that if necessary to enable the registration of transfer by a
holder of its entire holding of Notes of a Series, one Note of such Series may
be in a denomination of less than $500,000. Any transferee, by its acceptance of
a Note registered in its name (or the name of its nominee), shall be deemed to
have made the representations set forth in Sections 6.1 and 6.2.
     Section 13.3 Replacement of Notes. Upon receipt by NFC at the address and
to the attention of the designated officer (all as specified in Section 18(3))
of evidence reasonably satisfactory to it of the ownership of and the loss,
theft, destruction or mutilation of any Note (which evidence shall be, in the
case of an Institutional Investor, notice from such Institutional Investor of
such ownership and such loss, theft, destruction or mutilation), and
     (a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $100,000,000, such Person’s own unsecured agreement of indemnity
shall be deemed to be satisfactory), or
     (b) in the case of mutilation, upon surrender and cancellation thereof,
within ten Business Days thereafter, NFC at its own expense shall execute and
deliver, in lieu thereof, a new Note of the same Series, dated and bearing
interest from the date to which interest shall have been paid on such lost,
stolen, destroyed or mutilated Note or dated the date of such lost, stolen,
destroyed or mutilated Note if no interest shall have been paid thereon.
SECTION 14. Payments on Notes.
     Section 14.1 Place of Payment. Subject to Section 14.2, payments of
principal, Make-Whole Amount, if any, and interest becoming due and payable on
the Notes shall be made in Merrillville, Indiana at the principal office of NFC
in such jurisdiction. NFC may at any time, by notice to each holder of a Note,
change the place of payment of the Notes so long as such place of payment shall
be either the principal office of NFC in the United States or the principal
office of a bank or trust company in the United States.
     Section 14.2 Home Office Payment. So long as any Purchaser or its nominee
shall be the holder of any Note, and notwithstanding anything contained in
Section 14.1 or in such Note to the contrary, NFC will pay all sums becoming due
on such Note for principal, Make-Whole Amount, if any, and interest by the
method and at the address specified for such purpose below such Purchaser’s name
in Schedule A, or by such other method or at such other address as such
Purchaser shall have from time to time specified to NFC in writing for such
purpose, without the

-27-



--------------------------------------------------------------------------------



 



presentation or surrender of such Note or the making of any notation thereon,
except that upon written request of NFC made concurrently with or reasonably
promptly after payment or prepayment in full of any Note, such Purchaser shall
surrender such Note for cancellation, reasonably promptly after any such
request, to NFC at its principal executive office or at the place of payment
most recently designated by NFC pursuant to Section 14.1. Prior to any sale or
other disposition of any Note held by a Purchaser or its nominee, such Purchaser
will, at its election, either endorse thereon the amount of principal paid
thereon and the last date to which interest has been paid thereon or surrender
such Note to NFC in exchange for a new Note or Notes pursuant to Section 13.2.
NFC will afford the benefits of this Section 14.2 to any Institutional Investor
that is the direct or indirect transferee of any Note purchased by a Purchaser
under this Agreement and that has made the same agreement relating to such Note
as the Purchasers have made in this Section 14.2.
SECTION 15. Expenses, Etc.
     Section 15.1 Transaction Expenses. Whether or not the transactions
contemplated hereby are consummated, the Obligors will pay all reasonable costs
and expenses (including reasonable attorneys’ fees of one special counsel for
all holders and, if reasonably required by the Required Holders, local or other
counsel) incurred by the Purchasers and each other holder of a Note in
connection with such transactions and in connection with any amendments, waivers
or consents under or in respect of this Agreement or the Notes (whether or not
such amendment, waiver or consent becomes effective), including, without
limitation: (a) the costs and expenses incurred in enforcing or defending (or
determining whether or how to enforce or defend) any rights under this Agreement
or the Notes or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this Agreement or the Notes, or
by reason of being a holder of any Note, (b) the reasonable costs and expenses
incurred in connection with the insolvency or bankruptcy of an Obligor or any
Subsidiary or in connection with any work-out or restructuring of the
transactions contemplated hereby and by the Notes and (c) the reasonable costs
and expenses incurred in connection with the initial filing of this Agreement
and all related documents and financial information with the SVOs provided, that
such costs and expenses under this clause (c) shall not exceed $5,000.00 in the
aggregate. The Obligors will pay, and will save each Purchaser and each other
holder of a Note harmless from, all claims in respect of any fees, costs or
expenses, if any, of brokers and finders (other than those, if any, retained by
a Purchaser or other holder in connection with its purchase of the Notes).
     Section 15.2 Survival. The obligations of NFC under this Section 15 will
survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement, the Guaranty or the Notes, and the
termination of this Agreement.
SECTION 16. Survival of Representations and Warranties; Entire Agreement.
     All representations and warranties contained herein shall survive the
execution and delivery of this Agreement and the Notes, the purchase or transfer
by any Purchaser of any Note or portion thereof or interest therein and the
payment of any Note, and may be relied upon by any subsequent holder of a Note,
regardless of any investigation made at any time by or on behalf of such
Purchaser or any other holder of a Note. All statements contained in any

-28-



--------------------------------------------------------------------------------



 



certificate or other instrument delivered by or on behalf of an Obligor pursuant
to this Agreement shall be deemed representations and warranties of such Obligor
under this Agreement. Subject to the preceding sentence, this Agreement and the
Notes embody the entire agreement and understanding between each Purchaser and
the Obligors and supersede all prior agreements and understandings relating to
the subject matter hereof.
SECTION 17. Amendment and Waiver.
     Section 17.1 Requirements. (a) This Agreement may be amended, and the
observance of any term hereof may be waived (either retroactively or
prospectively), with (and only with) the written consent of each of the Obligors
and the Required Holders with respect to each Series, and (b) the Notes of any
Series may be amended, and the observance of any term thereof may be waived
(either retroactively or prospectively), with (and only with) the written
consent of each of the Obligors and the Required Holders with respect to such
Series; provided, however, that (a) no amendment or waiver of any of the
provisions of Section 1, 2, 3, 4, 5, 6 or 21 hereof, or any defined term (as it
is used therein), will be effective as to any Purchaser unless consented to by
such Purchaser in writing, and (b) no such amendment or waiver may, without the
written consent of the holder of each Note at the time outstanding affected
thereby, (i) subject to the provisions of Section 12 relating to acceleration or
rescission, change the amount or time of any prepayment or payment of principal
of, or reduce the rate or change the time of payment or method of computation of
interest or of the Make-Whole Amount on, the Notes, (ii) change the percentage
of the principal amount of the Notes the holders of which are required to
consent to any such amendment or waiver, or (iii) amend any of Sections 8,
11(a), 11(b), 12, 17, 20 or 23.
Section 17.2 Solicitation of Holders of Notes.
     (a) Solicitation. NFC will provide each holder of the Notes (irrespective
of the amount of Notes then owned by it) with sufficient information,
sufficiently far in advance of the date a decision is required, to enable such
holder to make an informed and considered decision with respect to any proposed
amendment, waiver or consent in respect of any of the provisions hereof or of
the Notes. NFC will deliver executed or true and correct copies of each
amendment, waiver or consent effected pursuant to the provisions of this
Section 17 to each holder of outstanding Notes promptly following the date on
which it is executed and delivered by, or receives the consent or approval of,
the requisite holders of Notes.
     (b) Payment. NFC will not directly or indirectly pay or cause to be paid
any remuneration, whether by way of supplemental or additional interest, fee or
otherwise, or grant any security or provide other credit support, to any holder
of Notes as consideration for or as an inducement to the entering into by any
holder of Notes of any waiver or amendment of any of the terms and provisions
hereof unless such remuneration is concurrently paid, or security is
concurrently granted or other credit support concurrently provided, on the same
terms, ratably to each holder of Notes then outstanding that granted its consent
to such waiver or amendment.
     Section 17.3 Binding Effect, etc. Any amendment or waiver consented to as
provided in this Section 17 applies equally to all holders of Notes and is
binding upon them and upon each

-29-



--------------------------------------------------------------------------------



 



future holder of any Note and upon the Obligors without regard to whether such
Note has been marked to indicate such amendment or waiver. No such amendment or
waiver will extend to or affect any obligation, covenant, agreement, Default or
Event of Default not expressly amended or waived or impair any right consequent
thereon. No course of dealing between any Obligor and the holder of any Note nor
any delay in exercising any rights hereunder or under any Note shall operate as
a waiver of any rights of any holder of such Note. As used herein, the term
“this Agreement” and references thereto shall mean this Agreement as it may from
time to time be amended or supplemented.
     Section 17.4 Notes Held by NFC, etc. Solely for the purpose of determining
whether the holders of the requisite percentage of the aggregate principal
amount of Notes then outstanding approved or consented to any amendment, waiver
or consent to be given under this Agreement or the Notes, or have directed the
taking of any action provided herein or in the Notes to be taken upon the
direction of the holders of a specified percentage of the aggregate principal
amount of Notes then outstanding, Notes directly or indirectly owned by NFC or
any of its Affiliates shall be deemed not to be outstanding.
SECTION 18. Notices.
     All notices and communications provided for hereunder shall be in writing
and sent (a) by telecopy if the sender on the same day sends a confirming copy
of such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid). Any such notice must be sent:
     (1) if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule A, or at such other
address as such Purchaser or nominee shall have specified to the Obligors in
writing,
     (2) if to any other holder of any Note, to such holder at such address as
such other holder shall have specified to the Obligors in writing, or
     (3) if to either Obligor, to such Obligor at its address set forth at the
beginning hereof to the attention of Chief Financial Officer, or at such other
address as such Obligor shall have specified to the holder of each Note in
writing.
Notices under this Section 18 will be deemed given only when actually received.
SECTION 19. Reproduction of Documents.
     This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital, or other similar process and such Purchaser may destroy any original
document so reproduced. Each

-30-



--------------------------------------------------------------------------------



 



Obligor agrees and stipulates that, to the extent permitted by applicable law,
any such reproduction shall be admissible in evidence as the original itself in
any judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by such Purchaser in the
regular course of business) and any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence. This
Section 19 shall not prohibit any Obligor or any other holder of Notes from
contesting any such reproduction to the same extent that it could contest the
original, or from introducing evidence to demonstrate the inaccuracy of any such
reproduction.
SECTION 20. Confidential Information.
     For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of any Obligor or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of such Obligor or such Subsidiary,
provided that such term does not include information that (a) was publicly known
or otherwise known to such Purchaser prior to the time of such disclosure,
(b) subsequently becomes publicly known through no act or omission by such
Purchaser or any person acting on such Purchaser’s behalf, (c) otherwise becomes
known to such Purchaser other than through disclosure by an Obligor or any
Subsidiary or (d) constitutes financial statements delivered to such Purchaser
under Section 7.1 that are otherwise publicly available. Each Purchaser will
maintain the confidentiality of such Confidential Information in accordance with
procedures adopted by such Purchaser in good faith to protect confidential
information of third parties delivered to such Purchaser, provided that such
Purchaser may deliver or disclose Confidential Information to (i) its directors,
trustees, officers, employees, agents, attorneys and affiliates (to the extent
such disclosure reasonably relates to the administration of the investment
represented by its Notes), (ii) its financial advisors and other professional
advisors who agree to hold confidential the Confidential Information
substantially in accordance with the terms of this Section 20, (iii) any other
holder of any Note, (iv) any Institutional Investor to which it sells or offers
to sell such Note or any part thereof or any participation therein (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this Section 20), (v) any Person
from which it offers to purchase any security of NFC or the Company (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this Section 20), (vi) any federal
or state regulatory authority having jurisdiction over such Purchaser, (vii) the
NAIC or the SVO or, in each case, any similar organization, or any nationally
recognized rating agency that requires access to information about such
Purchaser’s investment portfolio, or (viii) any other Person to which such
delivery or disclosure may be necessary or appropriate (w) to effect compliance
with any law, rule, regulation or order applicable to such Purchaser, (x) in
response to any subpoena or other legal process, (y) in connection with any
litigation to which such Purchaser is a party or (z) if an Event of Default has
occurred and is continuing, to the extent such Purchaser may reasonably
determine such delivery and disclosure to be necessary or appropriate in the
enforcement or for the protection of the rights and remedies under such
Purchaser’s Notes, the Guaranty and this Agreement. Each holder of a Note, by
its acceptance of a Note, will be deemed to have agreed to be bound by and to be
entitled to the benefits of this Section 20 as though it were a party to this
Agreement. On reasonable request by any Obligor in connection with the delivery
to any holder of a Note of

-31-



--------------------------------------------------------------------------------



 



information required to be delivered to such holder under this Agreement or
requested by such holder (other than a holder that is a party to this Agreement
or its nominee), such holder will enter into an agreement with the Obligors
embodying the provisions of this Section 20.
SECTION 21. Substitution of Purchaser.
     Each Purchaser shall have the right to substitute any one of its Affiliates
as the purchaser of the Notes that it has agreed to purchase hereunder, by
written notice to the Obligors, which notice shall be signed by both such
Purchaser and such Affiliate, shall contain such Affiliate’s agreement to be
bound by this Agreement and shall contain a confirmation by such Affiliate of
the accuracy with respect to it of the representations set forth in Section 6.
Upon receipt of such notice, any reference to such Purchaser in this Agreement
(other than in this Section 21), shall be deemed to refer to such Affiliate in
lieu of such original Purchaser. In the event that such Affiliate is so
substituted as a Purchaser hereunder and such Affiliate thereafter transfers to
such original Purchaser all of the Notes then held by such Affiliate, upon
receipt by the Company of notice of such transfer, any reference to such
Affiliate as a “Purchaser” in this Agreement (other than in this Section 21),
shall no longer be deemed to refer to such Affiliate, but shall refer to such
original Purchaser, and such original Purchaser shall again have all the rights
of an original holder of the Notes under this Agreement.
SECTION 22. Miscellaneous.
     Section 22.1 Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not.
     Section 22.2 Payments Due on Non-Business Days. Anything in this Agreement
or the Notes to the contrary notwithstanding (but without limiting the
requirement in Section 8.4 that the notice of any optional prepayment specify a
Business Day as the date fixed for such prepayment), any payment of principal of
or Make-Whole Amount or interest on any Note that is due on a date other than a
Business Day shall be made on the next succeeding Business Day without including
the additional days elapsed in the computation of the interest payable on such
next succeeding Business Day; provided that if the maturity date of any Note is
a date other than a Business Day, the payment otherwise due on such maturity
date shall be made on the next succeeding Business Day and shall include the
additional days elapsed in the computation of interest payable on such next
succeeding Business Day.
     Section 22.3 Accounting Terms. All accounting terms used herein which are
not expressly defined in this Agreement have the meanings respectively given to
them in accordance with GAAP. Except as otherwise specifically provided herein,
(i) all computations made pursuant to this Agreement shall be made in accordance
with GAAP, and (ii) all financial statements shall be prepared in accordance
with GAAP.
     Section 22.4 Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any

-32-



--------------------------------------------------------------------------------



 



such prohibition or unenforceability in any jurisdiction shall (to the full
extent permitted by law) not invalidate or render unenforceable such provision
in any other jurisdiction.
     Section 22.5 Construction, etc. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.
     For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.
     Section 22.6 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.
     Section 22.7 Governing Law. This Agreement shall be construed and enforced
in accordance with, and the rights of the parties shall be governed by, the law
of the State of New York excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.
     Section 22.8 Jurisdiction and Process; Waiver of Jury Trial.
     (a) Each Obligor irrevocably submits to the non-exclusive jurisdiction of
any New York State or federal court sitting in the Borough of Manhattan, The
City of New York, over any suit, action or proceeding arising out of or relating
to this Agreement, the Guaranty or the Notes. To the fullest extent permitted by
applicable law, each Obligor irrevocably waives and agrees not to assert, by way
of motion, as a defense or otherwise, any claim that it is not subject to the
jurisdiction of any such court, any objection that it may now or hereafter have
to the laying of the venue of any such suit, action or proceeding brought in any
such court and any claim that any such suit, action or proceeding brought in any
such court has been brought in an inconvenient forum.
     (b) Each Obligor consents to process being served by or on behalf of any
holder of Notes in any suit, action or proceeding of the nature referred to in
Section 22.8(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said Section.
Each Obligor agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery

-33-



--------------------------------------------------------------------------------



 



receipt furnished by the United States Postal Service or any reputable
commercial delivery service.
     (c) Nothing in this Section 22.8 shall affect the right of any holder of a
Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against the
Obligors in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.
     (d) The parties hereto hereby waive trial by jury in any action brought on
or with respect to this Agreement, the Notes or any other document executed in
connection herewith or therewith.
SECTION 23. The Guaranty.
     The Company, as primary obligor and not merely as a surety, hereby
irrevocably, absolutely and unconditionally guarantees (the “Guaranty”) to the
holder of each Note and each of their respective successors, endorsees,
transferees and assigns (each a “Beneficiary” and collectively, the
“Beneficiaries”) the prompt and complete payment by NFC, as and when due and
payable, of the Obligations, in accordance with the terms of the Notes and this
Agreement (collectively, the “Credit Documents”). The Guaranty shall rank
equally and pari passu with all other unsecured and unsubordinated debt of the
Company.
     The Company hereby guarantees that the Obligations will be paid strictly in
accordance with the terms of the Credit Documents, regardless of any law now or
hereafter in effect in any jurisdiction affecting any such terms or the rights
of the Beneficiaries with respect thereto. The obligations and liabilities of
the Company under the provisions of this Section shall be absolute and
unconditional irrespective of: (i) any lack of validity or enforceability of any
of the Obligations or any Credit Document, or any delay, failure or omission to
enforce or agreement not to enforce, or the stay or enjoining, by order of
court, by operation of law or otherwise, of the exercise of any right with
respect to the foregoing (including, in each case, without limitation, as a
result of the insolvency, bankruptcy or reorganization of any Beneficiary, NFC
or any other Person); (ii) any change in the time, manner or place of payment
of, or in any other term in respect of, all or any of the Obligations, or any
other amendment or waiver of or consent to any departure from the Credit
Documents or any agreement or instrument relating thereto; (iii) any exchange or
release of, or non-perfection of any Lien on or in any collateral, or any
release, amendment or waiver of, or consent to any departure from, any other
guaranty of, or agreement granting security for, all or any of the Obligations;
(iv) any claim, set-off, counterclaim, defense or other rights that the Company
may have at any time and from time to time against any Beneficiary or any other
Person, whether in connection with the transactions contemplated by this
Agreement or any unrelated transaction; or (v) any other circumstance that might
otherwise constitute a defense available to, or a discharge of, NFC or any other
guarantor or surety in respect of the Obligations or the Company in respect
hereof.
     The Guaranty provided for herein (i) is a guaranty of payment and not of
collection; (ii) is a continuing guaranty and shall remain in full force and
effect until the Obligations have been paid in full in cash; and (iii) shall
continue to be effective or shall be reinstated, as the case may

-34-



--------------------------------------------------------------------------------



 



be, if at any time any payment, or any part thereof, of any of the Obligations
is rescinded or must otherwise be returned by any Beneficiary upon or as a
result of the insolvency, bankruptcy, dissolution, liquidation or reorganization
of NFC or otherwise, all as though such payment had not been made.
     The obligations and liabilities of the Company hereunder shall not be
conditioned or contingent upon the pursuit by any Beneficiary or any other
Person at any time of any right or remedy against NFC or any other Person that
may be or become liable in respect of all or any part of the Obligations or
against any collateral security or guaranty therefor or right of setoff with
respect thereto.
     The Company hereby consents that, without the necessity of any reservation
of rights against the Company and without notice to or further assent by the
Company, any demand for payment of any of the Obligations made by any
Beneficiary may be rescinded by such Beneficiary and any of the Obligations
continued after such rescission.
     The Company’s obligations under this Section shall be unconditional,
irrespective of any lack of capacity of NFC or any lack of validity or
enforceability of any other provision of this Agreement or any other Credit
Document, and the provisions of this Section shall not be affected in any way by
any variation, extension, waiver, compromise or release of any or all of the
Obligations or of any security or guaranty from time to time therefor.
     The obligations of the Company under this Section shall not be reduced,
limited, impaired, discharged, deferred, suspended or terminated by any
proceeding or action, voluntary or involuntary, involving the bankruptcy,
insolvency, receivership, reorganization, marshalling of assets, assignment for
the benefit of creditors, composition with creditors, readjustment, liquidation
or arrangement of NFC or any similar proceedings or actions, or by any defense
NFC may have by reason of the order, decree or decision of any court or
administrative body resulting from any such proceeding or action. Without
limiting the generality of the foregoing, the Company’s liability shall extend
to all amounts and obligations that constitute the Obligations and would be owed
by NFC, but for the fact that they are unenforceable or not allowable due to the
existence of any such proceeding or action.
     The Company hereby unconditionally waives in its capacity as a guarantor
under this Section: (i) promptness and diligence; (ii) notice of or proof of
reliance by the holders of the Notes upon the terms of this Section or
acceptance of the terms of this Section; (iii) notice of the incurrence of any
Obligation by NFC or the renewal, extension or accrual of any Obligation or of
any circumstances affecting NFC’s financial condition or ability to perform the
Obligations; (iv) notice of any actions taken by the Beneficiaries or NFC or any
other Person under any Credit Document or any other agreement or instrument
relating thereto; (v) all other notices, demands and protests, and all other
formalities of every kind in connection with the enforcement of the Obligations,
of the obligations of the Company hereunder or under any other Credit Document,
the omission of or delay in which, but for the provisions of this Section might
constitute grounds for relieving the Company of its obligations under this
Section; (vi) any requirement that the Beneficiaries protect, secure, perfect or
insure any Lien or any property subject thereto, or exhaust any right or take
any action against NFC or any other Person or any collateral; and (vii) each
other circumstance, other than payment of the Obligations in full, that might
otherwise

-35-



--------------------------------------------------------------------------------



 



result in a discharge or exoneration of, or constitute a defense to, the
Company’s obligations hereunder.
     No failure on the part of any Beneficiary to exercise, and no delay in
exercising, any right, remedy, power or privilege hereunder or under any Credit
Document or any other agreement or instrument relating thereto shall operate as
a waiver thereof, nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or under any Credit Document or any other agreement
or instrument relating thereto preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The terms of this
Section are in addition to and not in limitation of any other rights, remedies,
powers and privileges the Beneficiaries may have by virtue of any other
instrument or agreement heretofore, contemporaneously herewith or hereafter
executed by the Company or any other Person or by applicable law or otherwise.
All rights, remedies, powers and privileges of the Beneficiaries shall be
cumulative and may be exercised singly or concurrently. The rights, remedies,
powers and privileges of the Beneficiaries under this Section against the
Company are not conditional or contingent on any attempt by the Beneficiaries to
exercise any of their rights, remedies, powers or privileges against any other
guarantor or surety or under the Credit Documents or any other agreement or
instrument relating thereto against NFC or against any other Person.
     The Company hereby acknowledges and agrees that, until the Obligations have
been paid in full in cash, under no circumstances shall it be entitled to be
subrogated to any rights of any Beneficiary in respect of the Obligations
performed by it hereunder or otherwise, and the Company hereby expressly and
irrevocably waives, until the Obligations have been paid in full in cash, (i)
each and every such right of subrogation and any claims, reimbursements, right
or right of action relating thereto (howsoever arising), and (ii) each and every
right to contribution, indemnification, set-off or reimbursement, whether from
NFC or any other Person now or hereafter primarily or secondarily liable for any
of the Obligations, and whether arising by contract or operation of law or
otherwise by reason of the Company’s execution, delivery or performance of this
Agreement.
     The Company represents and warrants that it has established adequate means
of keeping itself informed of NFC’s financial condition and of other
circumstances affecting NFC’s ability to perform the Obligations, and agrees
that no holder of any Note shall have any obligation to provide to the Company
any information it may have, or hereafter receive, in respect of NFC.
     To further evidence the Guaranty set forth in this Section 23, the Company
hereby agrees that a notation of such Guaranty shall be endorsed by the Company
(by manual or facsimile signature) on each Note; provided that the Guaranty set
forth in this Section 23 shall remain in full force and effect notwithstanding
any failure to endorse any Note. The delivery of any Note, after execution
thereof, shall constitute due delivery of the Guaranty set forth in this
Agreement on behalf of the Company.
* * * * *

-36-



--------------------------------------------------------------------------------



 



     If you are in agreement with the foregoing, please sign the form of
agreement on a counterpart of this Agreement and return it to the Obligors,
whereupon this Agreement shall become a binding agreement among you and each of
the Obligors.

            Very truly yours,

NISOURCE FINANCE CORP.
      By:   /s/ David J. Vajda         Name:   David J. Vajda        Title:  
Vice President and Treasurer     

            NISOURCE INC.
      By:   /s/ David J. Vajda         Name:   David J. Vajda        Title:  
Vice President and Treasurer     

[Signature Page to Note Purchase Agreement ]





--------------------------------------------------------------------------------



 



The foregoing is hereby
agreed to as of the
date thereof.

            THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY
      By:   /s/ David A. Barras         Name:   David A. Barras        Title:  
Its Authorized Representative        ALLSTATE LIFE INSURANCE COMPANY
      By:   /s/ William R. Schmidt         Name:   WILLIAM R. SCHMIDT       
Title:   Authorized Signatory              By:   /s/ Jerry D. Zinkula        
Name:   JERRY D. ZINKULA        Title:   Authorized Signatory       
ALLSTATE INSURANCE COMPANY
      By:   /s/ William R. Schmidt         Name:   WILLIAM R. SCHMIDT       
Title:   Authorized Signatory              By:   /s/ Jerry D. Zlnkula        
Name:   JERRY D. ZlNKULA        Title:   Authorized Signatory        ALLSTATE
LIFE INSURANCE COMPANY OF NEW YORK
      By:   /s/ William R. Schmidt         Name:   WILLIAM R. SCHMIDT       
Title:   Authorized Signatory              By:   /s/ Jerry D. Zinkula        
Name:   JERRY D. ZINKULA        Title:   Authorized Signatory        TEACHERS
INSURANCE AND ANNUITY ASSOCIATION OF AMERICA
      By:   /s/ Estelle Simsolo         Name:   Estelle Simsolo        Title:  
Director        AMERICAN MAYFLOWER LIFE INSURANCE COMPANY OF NEW YORK
      By:   /s/ John R. Endres         Name:   John R. Endres        Title:  
Investment Officer     

Signature Page
to NiSource Finance Corp. and NiSource Inc. Note Purchase Agreement

 



--------------------------------------------------------------------------------



 



The foregoing is hereby
agreed to as of the
date thereof.

            FIRST COLONY LIFE INSURANCE COMPANY
      By:   /s/ John R. Endres         Name:   John R. Endres        Title:  
Investment Officer        GE CAPITAL LIFE ASSURANCE COMPANY OF NEW YORK
      By:   /s/ John R. Endres         Name:   John R. Endres        Title:  
Investment Officer        GENERAL ELECTRIC CAPITAL ASSURANCE COMPANY
      By:   /s/ John R. Endres         Name:   John R. Endres        Title:  
Investment Officer        ING USA ANNUITY AND LIFE INSURANCE COMPANY

RELIASTAR LIFE INSURANCE COMPANY

SECURITY LIFE OF DENVER INSURANCE COMPANY

ING LIFE INSURANCE AND ANNUITY COMPANY

By: ING Investment Management LLC, as Agent
      By:   /s/ Paul Aronson         Name:   Paul Aronson        Title:   Vice
President        ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA
      By:   /s/ Gary Brown         Name:   Gary Brown        Title:   Assistant
Treasurer        NEW YORK LIFE INSURANCE COMPANY
      By:   /s/ Stuart Ashton         Name:   Stuart Ashton        Title:  
Investment Vice President     

Signature Page
to NiSource Finance Corp. and NiSource Inc. Note Purchase Agreement

 



--------------------------------------------------------------------------------



 



The foregoing is hereby
agreed to as of the
date thereof.

            NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION

By: New York Life Investment Management LLC, Its Investment Manager
      By:   /s/ Stuart Ashton         Name:   Stuart Ashton        Title:  
Director        NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION INSTITUTIONALLY
OWNED LIFE INSURANCE SEPARATE ACCOUNT

By: New York Life Investment Management LLC, Its Investment Manager
      By:   /s/ Stuart Ashton         Name:   Stuart Ashton        Title:  
Director        CONNECTICUT GENERAL LIFE INSURANCE COMPANY

By: CIGNA Investments, Inc. (authorized agent)
      By:   /s/ Leonard Mazlish         Name:   Leonard Mazlish        Title:  
Managing Director        LIFE INSURANCE COMPANY OF NORTH AMERICA

By: CIGNA Investments, Inc. (authorized agent)
      By:   /s/ Leonard Mazlish         Name:   Leonard Mazlish        Title:  
Managing Director        PROVIDENT LIFE AND ACCIDENT INSURANCE COMPANY

By: Provident Investment Management, LLC
Its: Agent
      By:   /s/ Ben Vance         Name:   Ben Vance        Title:   Vice
President        UNUM LIFE INSURANCE COMPANY OF AMERICA

By: Provident Investment Management, LLC
Its: Agent
      By:   /s/ Ben Vance         Name:   Ben Vance        Title:   Vice
President     

Signature Page
to NiSource Finance Corp. and NiSource Inc. Note Purchase Agreement

 



--------------------------------------------------------------------------------



 



The foregoing is hereby
agreed to as of the
date thereof.

            FIRST UNUM LIFE INSURANCE COMPANY

By: Provident Investment Management, LLC
Its: Agent
      By:   /s/ Ben Vance         Name:   Ben Vance        Title:   Vice
President        COLONIAL LIFE & ACCIDENT INSURANCE COMPANY

By: Provident Investment Management, LLC
Its: Agent
      By:   /s/ Ben Vance         Name:   Ben Vance        Title:   Vice
President        TRANSAMERICA OCCIDENTAL LIFE INSURANCE COMPANY
      By:   /s/ Frederick B. Howard         Name:   Frederick B. Howard       
Title:   Vice President        MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY

By: Babson Capital Management LLC as Investment Adviser
      By:   /s/ Mark A. Ahmed         Name:   Mark A. Ahmed        Title:  
Managing Director        C.M. LIFE INSURANCE COMPANY

By: Babson Capital Management LLC as Investment Sub-Adviser
      By:   /s/ Mark A. Ahmed         Name:   Mark A. Ahmed        Title:  
Managing Director        MASSMUTUAL ASIA LIMITED

By: Babson Capital Management LLC as Investment Adviser
      By:   /s/ Mark A. Ahmed         Name:   Mark a. Ahmed        Title:  
Managing Director     

Signature Page
to NiSource Finance Corp. and NiSource Inc. Note Purchase Agreement

 



--------------------------------------------------------------------------------



 



The foregoing is hereby
agreed to as of the
date thereof.

            HAKONE FUND LLC

By: Babson Capital Management LLC as Investment Manager
      By:   /s/ Mark A. Ahmed         Name:   Mark A. Ahmed        Title:  
Managing Director        JACKSON NATIONAL LIFE INSURANCE COMPANY

By: PPM America, Inc., as attorney in fact, on behalf of Jackson National Life
Insurance Company
      By:   /s/ Mark Staub         Name:   Mark Staub,        Title:   Vice
President        THRIVENT FINANCIAL FOR LUTHERANS
      By:   /s/ Glen Vanic         Name:   Glen Vanic        Title:   Portfolio
Manager        PROTECTIVE LIFE INSURANCE COMPANY
      By:   /s/ Philip E. Passafiume         Name:   PHILIP E. PASSAFIUME       
Title:   VP-INVESTMENTS              By:   /s/ Belinda Bradley         Name:  
Belinda Bradley        Title:   Financial Analyst I        AMERICAN REPUBLIC
INSURANCE COMPANY

By: Advantus Capital Management, Inc.
      By:   /s/ Kathleen H. Parker         Name:   Kathleen H. Parker       
Title:   Vice President        BLUE CROSS AND BLUE SHIELD OF FLORIDA, INC.

By: Advantus Capital Management, Inc.
      By:   /s/ Kathleen H. Parker         Name:   Kathleen H. Parker       
Title:   Vice President     

Signature Page
to NiSource Finance Corp. and NiSource Inc. Note Purchase Agreement

 



--------------------------------------------------------------------------------



 



The foregoing is hereby
agreed to as of the
date thereof.

            THE CATHOLIC AID ASSOCIATION

By: Advantus Capital Management, Inc.
      By:   /s/ James W. Tobin         Name:   James W. Tobin        Title:  
Vice President        THE LAFAYETTE LIFE INSURANCE COMPANY

By: Advantus Capital Management, Inc.
      By:   /s/ James W. Tobin         Name:   James W. Tobin        Title:  
Vice President        MINNESOTA LIFE INSURANCE COMPANY

By: Advantus Capital Management, Inc.
      By:   /s/ Joseph R. Betlei         Name:   Joseph R. Betlei       
Title:   Vice President        MTL INSURANCE COMPANY

By: Advantus Capital Management, Inc.
      By:   /s/ Joseph R. Betlei         Name:   Joseph R. Betlei       
Title:   Vice President        THE RELIABLE LIFE INSURANCE COMPANY

By: Advantus Capital Management, Inc.
      By:   /s/ Joseph R. Betlei         Name:   Joseph R. Betlei       
Title:   Vice President        UNITED INSURANCE COMPANY OF AMERICA

By: Advantus Capital Management, Inc.
      By:   /s/ John Leiviska         Name:   JOHN LEIVISKA        Title:   VICE
PRESIDENT     

Signature Page
to NiSource Finance Corp. and NiSource Inc. Note Purchase Agreement

 



--------------------------------------------------------------------------------



 



The foregoing is hereby
agreed to as of the
date thereof.

            WESTERN UNITED LIFE ASSURANCE COMPANY

By: Advantus Capital Management, Inc.
      By:   /s/ John Leiviska         Name:   JOHN LEIVISKA        Title:   VICE
PRESIDENT        HARTFORD ACCIDENT AND INDEMNITY COMPANY
By: Hartford Investment Services, Inc.
Its Agent and Attorney-in-Fact
      By:   /s/ Ronald A. Mendel         Name:   Ronald A. Mendel       
Title:   Managing Director        PHYSICIANS LIFE INSURANCE COMPANY
By: Hartford Investment Management Company
Its Investment Advisor
      By:   /s/ Ronald A. Mendel         Name:   Ronald A. Mendel       
Title:   Managing Director        PHOENIX LIFE INSURANCE COMPANY
      By:   /s/Christopher M. Wilkos         Name:   CHRISTOPHER M. WILKOS     
  Title:   Senior Vice President
Corporate Portfolio Management
PHOENIX LIFE INSURANCE COMPANY        PHL VARIABLE INSURANCE COMPANY
      By:   /s/ Christopher M. Wilkos         Name:   CHRISTOPHER M. WILKOS,
CFA        Title:   SENIOR VICE PRESIDENT
CORPORATE PORTFOLIO MANAGEMENT
PHL VARIABLE INSURANCE COMPANY       
AMERUS LIFE INSURANCE COMPANY

By: AmerUs Capital Management Group, Inc., its authorized attorney-in-fact
      By:   /s/ Roger D. Fors         Name:   Roger D. Fors        Title:  
VP—Private Placements     

Signature Page
to NiSource Finance Corp. and NiSource Inc. Note Purchase Agreement

 



--------------------------------------------------------------------------------



 



The foregoing is hereby
agreed to as of the
date thereof.

            AMERICAN INVESTORS LIFE INSURANCE COMPANY

By: AmerUs Capital Management Group, Inc., its authorized attorney-in-fact
      By:   /s/ Roger D. Fors         Name:   Roger D. Fors        Title:   VP -
Private Placements        ST. PAUL FIRE AND MARINE INSURANCE COMPANY
      By:   /s/ Annette M. Masterson         Name:   Annette M. Masterson       
Title:   Assistant Vice President        THE TRAVELERS INDEMNITY COMPANY
      By:   /s/ Annette M. Masterson         Name:   Annette M. Masterson       
Title:   Assistant Vice President        CONSECO LIFE INSURANCE COMPANY

By: 40|86 Advisors, Inc., acting as Investment Advisor
      By:   /s/ Edwin Ferrell         Name:   Edwin Ferrell        Title:  
Senior Vice President        CONSECO SENIOR HEALTH INSURANCE COMPANY

By: 40|86 Advisors, Inc., acting as Investment Advisor
      By:   /s/ Edwin Ferrell         Name:   Edwin Ferrell        Title:  
Senior Vice President        BANKERS LIFE AND CASUALTY COMPANY

By: 40|86 Advisors, Inc., acting as Investment Advisor
      By:   /s/ Edwin Ferrell         Name:   Edwin Ferrell        Title:  
Senior Vice President     

Signature Page
to NiSource Finance Corp. and NiSource Inc. Note Purchase Agreement

 



--------------------------------------------------------------------------------



 



The foregoing is hereby
agreed to as of the
date thereof.

            LIFE INSURANCE COMPANY OF THE SOUTHWEST
      By:   /s/ R. Scott Higgins         Name:   R. Scott Higgins       
Title:   Vice President, NL Capital Management        NATIONAL LIFE INSURANCE
COMPANY
      By:   /s/ R. Scott Higgins         Name:   R. Scott Higgins       
Title:   Vice President, NL Capital Management        AMERICAN EQUITY INVESTMENT
LIFE INSURANCE COMPANY
      By:   /s/ Rachel S. Stauffer         Name:   Rachel S. Stauffer       
Title:   Vice President        COUNTRY LIFE INSURANCE COMPANY
      By:   /s/ John A. Jacobs         Name:   John A. Jacobs        Title:  
Senior Investment Officer     

Signature Page
to NiSource Finance Corp. and NiSource Inc. Note Purchase Agreement

 



--------------------------------------------------------------------------------



 



schedule b
Defined Terms
     As used herein, the following terms have the respective meanings set forth
below or set forth in the Section hereof following such term:
     “Accredited Institutional Investor” means any Person that is both an
“accredited investor” (within the meaning of Rule 501(a) of Regulation D under
the Securities Act) and a Qualified Institutional Buyer.
     “Affiliate” means, at any time, and with respect to any Person, any other
Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person. As used in this definition, “Control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise. Unless the context otherwise clearly
requires, any reference to an “Affiliate” is a reference to an Affiliate of the
Company.
     “Anti-Terrorism Order” means Executive Order No. 13,224 of September 24,
2001, Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49, 079 (2001), as
amended.
     “Beneficiary” is defined in Section 23.
     “Bring-Down Disclosure Report” is defined in Section 5.
     “Business Day” means (a) for the purposes of Section 8.6 only, any day
other than a Saturday, a Sunday or a day on which commercial banks in New York
City are required or authorized to be closed, and (b) for the purposes of any
other provision of this Agreement, any day other than a Saturday, a Sunday or a
day on which commercial banks in New York, New York or Indianapolis, Indiana are
required or authorized to be closed.
     “Capital Lease” means, as to any Person, any lease of real or personal
property in respect of which the obligations of the lessee are required, in
accordance with GAAP, to be capitalized on the balance sheet of such Person.
     “Capital Stock” means any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person other than a corporation
(including, but not limited to, all common stock and preferred stock and
partnership, membership and joint venture interests in a Person), and any and
all warrants, rights or options to purchase any of the foregoing.
     “CEG Public Debt” means the following indebtedness issued by Columbia:
(i) 7.05% Series D Notes due November 28, 2007, (ii) 7.32% Series E Notes due
November 28, 2010, (iii) 7.42% Series F Notes due November 28, 2015, (iv) 7.62%
Series G Notes due November 28, 2025.

B-1



--------------------------------------------------------------------------------



 



     “Closing” is defined in Section 3.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the rules and regulations promulgated thereunder from time to time.
     “Columbia” means Columbia Energy Group, a Delaware corporation.
     “Company” is defined in the first paragraph of this Agreement.
     “Confidential Information” is defined in Section 20.
     “Consolidated Capitalization” means the sum of (a) Consolidated Debt,
(b) consolidated common equity of the Company and its Consolidated Subsidiaries
determined in accordance with GAAP, and (c) the aggregate liquidation preference
of preferred stocks (other than preferred stocks subject to mandatory redemption
or repurchase) of the Company and its Consolidated Subsidiaries upon involuntary
liquidation.
     “Consolidated Debt” means, at any time, the Indebtedness of the Company and
its Consolidated Subsidiaries that would be classified as debt on a balance
sheet of the Company determined on a consolidated basis in accordance with GAAP.
     “Consolidated Net Tangible Assets” means, at any time, the total amount of
assets appearing on a consolidated balance sheet of the Company and its
Subsidiaries, determined in accordance with GAAP and prepared as of the end of
the fiscal quarter then most recently ended, less, without duplication, the
following:
     (a) all current liabilities (excluding any thereof that are by their terms
extendable or renewable at the sole option of the obligor thereon, without
requiring the consent of the obligee, to a date more than 12 months after the
date of determination);
     (b) all reserves for depreciation and other asset valuation reserves (but
excluding any reserves for deferred Federal income taxes, arising from
accelerated amortization or otherwise);
     (c) all intangible assets, such as goodwill, trademarks, trade names,
patents and unamortized debt discount and expense, carried as an asset on such
balance sheet; and
     (d) all appropriate adjustments on account of minority interests of other
Persons holding common stock of any Subsidiary of the Company.
     “Consolidated Subsidiary” means, on any date, each Subsidiary of the
Company the accounts of which, in accordance with GAAP, would be consolidated
with those of the Company in its consolidated financial statements if such
statements were prepared as of such date.
     “Contingent Guaranty” means a direct or contingent liability in respect of
a Project Financing (whether incurred by assumption, guaranty, endorsement or
otherwise) that either

B-2



--------------------------------------------------------------------------------



 



(a) is limited to guarantying performance of the completion of the Project that
is financed by such Project Financing or (b) is contingent upon, or the
obligation to pay or perform under which is contingent upon, the occurrence of
any event other than failure of the primary obligor to pay upon final maturity
(whether by acceleration or otherwise).
     “Credit Documents” is defined in Section 23.
     “Debt for Borrowed Money” means, as to any Person, without duplication,
(a) all obligations of such Person for borrowed money, (b) all obligations of
such Person evidenced by bonds, debentures, notes or similar instruments,
(c) all Capital Lease obligations of such Person, and (d) all obligations of
such Person under synthetic leases, tax retention operating leases, off-balance
sheet loans or other off-balance sheet financing products that, for tax
purposes, are considered indebtedness for borrowed money of the lessee but are
classified as operating leases under GAAP.
     “Debt to Capitalization Ratio” means, at any time, the ratio of
Consolidated Debt to Consolidated Capitalization.
     “Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
     “Default Rate” means, with respect to the Notes of any Series, that rate of
interest that is 2% per annum above the rate of interest stated in clause (a) of
the first paragraph of the Notes of such Series.
     “Disclosure Documents” is defined in Section 5.3.
     “Electronic Delivery” is defined in Section 7.1(a).
     “Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the rules and regulations promulgated thereunder
from time to time in effect.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
that is treated as a single employer together with the Company under Section 414
of the Code.
     “Event of Default” is defined in Section 11.
     “Form 10-K” is defined in Section 7.1(b).
     “Form 10-Q” is defined in Section 7.1(a).

B-3



--------------------------------------------------------------------------------



 



     “GAAP” means generally accepted accounting principles as in effect from
time to time in the United States of America.
“Governmental Authority” means
     (a) the government of
     (1) the United States of America or any State or other political
subdivision thereof, or
     (2) any other jurisdiction in which the Company or any Subsidiary conducts
all or any part of its business, or which asserts jurisdiction over any
properties of the Company or any Subsidiary, or
     (b) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
     “Guaranty” is defined in Section 23.
     “Hazardous Material” means any and all pollutants, toxic or hazardous
wastes or other substances that might pose a hazard to health and safety, the
removal of which may be required or the generation, manufacture, refining,
production, processing, treatment, storage, handling, transportation, transfer,
use, disposal, release, discharge, spillage, seepage or filtration of which is
or shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.
     “holder” means, with respect to any Note the Person in whose name such Note
is registered in the register maintained by the NFC pursuant to Section 13.1.
     “Indebtedness” of any Person means (without duplication) (a) Debt for
Borrowed Money of such Person, (b) obligations of such Person to pay the
deferred purchase price of property or services, except trade accounts payable
arising in the ordinary course of business which are not overdue, (c) all
obligations, contingent or otherwise, of such Person in respect of any letters
of credit, bankers’ acceptances or interest rate, currency or commodity swap,
cap or floor arrangements, (d) all indebtedness of others secured by (or for
which the holder of such indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the indebtedness secured thereby has been assumed,
(e) all amounts payable by such Person in connection with mandatory redemptions
or repurchases of preferred stock, and (f) obligations of such Person under
direct or indirect guarantees in respect of, and obligations (contingent or
otherwise) to purchase or otherwise acquire, or otherwise to assure a creditor
against loss in respect of, indebtedness or obligations of others of the kinds
referred to in clauses (a) through (e) above.

B-4



--------------------------------------------------------------------------------



 



     “Institutional Investor” means (a) any Purchaser of a Note, (b) any holder
of a Note holding (together with one or more of its affiliates) more than 5% of
the aggregate principal amount of the Notes then outstanding, (c) any bank,
trust company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.
     “Lien” is defined in Section 10.4.
     “Make-Whole Amount” is defined in Section 8.6.
     “Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties, or prospects of the Company and its
Subsidiaries taken as a whole.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, operations, affairs, financial condition, assets or properties of the
Company and its Subsidiaries taken as a whole, (b) the ability of the Obligors
to perform their respective obligations under this Agreement, the Guaranty and
the Notes, or (c) the validity or enforceability of this Agreement, the Guaranty
or the Notes.
     “Material Subsidiary” means at any time NFC, NIPSCO, Columbia, and each
Subsidiary of the Company, other than NFC, NIPSCO and Columbia, in respect of
which: (a) the Company’s and its other Subsidiaries’ investments in and advances
to such Subsidiary and its Subsidiaries exceed 10% of the consolidated total
assets of the Company and its Subsidiaries taken as a whole, as of the end of
the most recent fiscal year; or (b) the Company’s and its other Subsidiaries’
equity in the income from continuing operations before income taxes,
extraordinary items and cumulative effect of a change in accounting principles
of such Subsidiary and its Subsidiaries exceeds 10% of the consolidated income
of the Company and its Subsidiaries for the most recent fiscal year.
     “Memorandum” is defined in Section 5.3.
     “Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such
term is defined in Section 4001(a)(3) of ERISA).
     “NAIC” means the National Association of Insurance Commissioners or any
successor thereto.
     “NFC” is defined in the first paragraph of this Agreement.
     “NIPSCO” means Northern Indiana Public Service Company, an Indiana
corporation.
     “Notes” is defined in Section 1.
     “Obligations” means all amounts, direct or indirect, contingent or
absolute, of every type or description, and at any time existing and whenever
incurred (including, without limitation,

B-5



--------------------------------------------------------------------------------



 



after the commencement of any bankruptcy proceeding), payable by NFC to any
holder of a Note pursuant to the terms of such Note or this Agreement.
     “Obligor” is defined in the first paragraph of this Agreement.
     “Officer’s Certificate” means a certificate of a Senior Financial Officer
or of any officer of an Obligor whose responsibilities extend to the subject
matter of such certificate.
     “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA or any successor thereto.
     “Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.
     “Plan” means an “employee benefit plan” (as defined in Section 3(3) of
ERISA) subject to Title I of ERISA that is or, within the preceding five years,
has been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.
     “Project” means an energy or power generation, transmission or distribution
facility (including, without limitation, a thermal energy generation,
transmission or distribution facility and an electric power generation,
transmission or distribution facility (including, without limitation, a
cogeneration facility)), a gas production, transportation or distribution
facility, or a minerals extraction, processing or distribution facility,
together with (a) all related electric power transmission, fuel supply and fuel
transportation facilities and power supply, thermal energy supply, gas supply,
minerals supply and fuel contracts, (b) other facilities, services or goods that
are ancillary, incidental, necessary or reasonably related to the marketing,
development, construction, management, servicing, ownership or operation of such
facility, (c) contractual arrangements with customers, suppliers and contractors
in respect of such facility, and (d) any infrastructure facility related to such
facility, including, without limitation, for the treatment or management of
waste water or the treatment or remediation of waste, pollution or potential
pollutants.
     “Project Financing” means Indebtedness incurred by a Project Financing
Subsidiary to finance (a) the development and operation of the Project such
Project Financing Subsidiary was formed to develop or (b) activities incidental
thereto; provided that such Indebtedness does not include recourse to the
Company or any of its other Subsidiaries other than (x) recourse to the Capital
Stock in any such Project Financing Subsidiary, and (y) recourse pursuant to a
Contingent Guaranty.
     “Project Financing Subsidiary” means any Subsidiary of the Company (a) that
(i) is not a Material Subsidiary, and (ii) whose principal purpose is to develop
a Project and activities incidental thereto (including, without limitation, the
financing and operation of such Project), or to become a partner, member or
other equity participant in a partnership, limited liability company or other
entity having such a principal purpose, and (b) substantially all the assets of

B-6



--------------------------------------------------------------------------------



 



which are limited to the assets relating to the Project being developed or
Capital Stock in such partnership, limited liability company or other entity
(and substantially all of the assets of any such partnership, limited liability
company or other entity are limited to the assets relating to such Project);
provided that such Subsidiary incurs no Indebtedness other than in respect of a
Project Financing.
     “property” or “properties” means, unless otherwise specifically limited,
real or personal property of any kind, tangible or intangible, choate or
inchoate.
     “PTE” is defined in Section 6.2(a).
     “Purchaser” is defined in the first paragraph of this Agreement.
     “Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in
Rule 144A(a)(1) under the Securities Act.
     “Related Fund” means, with respect to any holder of any Note, any fund or
entity that (i) invests in Securities or bank loans, and (ii) is advised or
managed by such holder, the same investment advisor as such holder or by an
affiliate of such holder or such investment advisor.
     “Required Holders” means, (a) at any time after Closing, (i) the holder(s)
of at least 50% in principal amount of the Notes at the time outstanding
(exclusive of Notes then owned by any Obligor or any of its Affiliates), and
(ii) with respect to any Series of Notes, the holder(s) of at least 50% in
principal amount of the Notes of such Series at the time outstanding (exclusive
of Notes of such Series then owned by any Obligor or any of its Affiliates) and
(b) at any time prior to Closing, (i) the Purchaser(s) obligated hereunder to
purchase at least 50% in principal amount of the Notes and (ii) with respect to
any Series of Notes, the Purchaser(s) obligated hereunder to purchase at least
50% in principal amount of the Notes of such Series.
     “Responsible Officer” means any Senior Financial Officer and any officer of
an Obligor with responsibility for the administration of the relevant portion of
this Agreement.
     “SEC” shall mean the Securities and Exchange Commission of the United
States, or any successor thereto.
     “Securities” or “Security” shall have the meaning specified in Section 2(1)
of the Securities Act.
     “Securities Act” means the Securities Act of 1933, as amended from time to
time, and the rules and regulations promulgated thereunder from time to time in
effect.
     “Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer, assistant treasurer, director/corporate finance
or comptroller of either of NFC or the Company, as applicable.
     “Series” means any series of Notes which have the same (i) maturity date,
(ii) interest rate, (iii) interest payment periods and (iv) date of issuance
(which, in the case of a Note issued

B-7



--------------------------------------------------------------------------------



 



in exchange for another Note, shall be deemed for this purpose to be the date on
which such Note’s ultimate predecessor Note was originally issued); e.g., the
Series A Notes, Series B Notes, Series C Notes and Series D Notes, respectively,
each constitute a Series of Notes.
     “Series A Notes” is defined in Section 1.
     “Series B Notes” is defined in Section 1.
     “Series C Notes” is defined in Section 1.
     “Series D Notes” is defined in Section 1.
     “Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership or joint venture can and does ordinarily take major
business actions without the prior approval of such first Person or one or more
of its Subsidiaries). Unless the context otherwise clearly requires, any
reference to a “Subsidiary” is a reference to a Subsidiary of the Company.
     “Substantial Subsidiary” means, at any time, any Subsidiary in which the
aggregate sum of (a) the amounts invested by the Company and its other
Subsidiaries in the aggregate, by way of purchases of capital stock, Capital
Leases, loans or otherwise, and (b) the amount of recourse, whether contractual
or as a matter of law (but excluding non-recourse debt), available to creditors
of such Subsidiary or Subsidiaries against the Company or any of its other
Subsidiaries, is $100,000,000 or more.
     “SVO” means the Securities Valuation Office of the NAIC or any successor to
such Office.
     “USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
     “Utility Subsidiary” means a Subsidiary of the Company that is subject to
regulation by a Governmental Authority (federal, state or otherwise) having
authority to regulate utilities, and any Wholly-Owned Subsidiary thereof.
     “Wholly-Owned Subsidiary” means, at any time, any Subsidiary one hundred
percent of all of the equity interests (except directors’ qualifying shares) and
voting interests of which are owned by any one or more of the Company and the
Company’s other Wholly-Owned Subsidiaries at such time.

B-8



--------------------------------------------------------------------------------



 



[Form of Series A Note]
NiSource Finance Corp.
5.21% Series A Senior Note Due November 28, 2012

      No. [A-___]   [Date] $[___]   PPN: 65473Q A* 4

     For Value Received, the undersigned, NiSource Finance Corp. (herein called
“NFC”), a corporation organized and existing under the laws of the State of
Indiana, hereby promises to pay to [___], or registered assigns, the principal
sum of [___] Dollars (or so much thereof as shall not have been prepaid) on
November 28, 2012, with interest (computed on the basis of a 360-day year of
twelve 30-day months) (a) on the unpaid balance hereof at the rate of 5.21% per
annum from the date hereof, payable semiannually, on the 28th day of November
and May in each year, commencing with the 28th day of November or May next
succeeding the date hereof, until the principal hereof shall have become due and
payable, and (b) to the extent permitted by law on any overdue payment
(including any overdue prepayment) of principal, any overdue payment of interest
and any overdue payment of any Make-Whole Amount (as defined in the Note
Purchase Agreement referred to below), payable semiannually as aforesaid (or, at
the option of the registered holder hereof, on demand), at a rate per annum from
time to time equal to 7.21%.
     Payments of principal of, interest on and any Make-Whole Amount with
respect to this Note are to be made in lawful money of the United States of
America at the principal office of NFC in Merrillville, Indiana or at such other
place as NFC shall have designated by written notice to the holder of this Note
as provided in the Note Purchase Agreement referred to below.
     This Note is one of a series of Senior Notes (herein called the “Notes”)
issued pursuant to the Note Purchase Agreement, dated as of August 23, 2005 (as
from time to time amended, the “Note Purchase Agreement”), among NFC, NiSource
Inc. and the respective Purchasers named therein and is entitled to the benefits
thereof. Each holder of this Note will be deemed, by its acceptance hereof, to
have (i) agreed to the confidentiality provisions set forth in Section 20 of the
Note Purchase Agreement and (ii) made the representation set forth in
Sections 6.1 and 6.2 of the Note Purchase Agreement. Unless otherwise indicated,
capitalized terms used in this Note shall have the respective meanings ascribed
to such terms in the Note Purchase Agreement.
     This Note is a registered Note and, as provided in the Note Purchase
Agreement, upon surrender of this Note for registration of transfer, duly
endorsed, or accompanied by a written instrument of transfer duly executed, by
the registered holder hereof or such holder’s attorney duly authorized in
writing, a new Series A Note for a like principal amount will be issued to, and
registered in the name of, the transferee. Prior to due presentment for
registration of transfer, NFC may treat the person in whose name this Note is
registered as the owner hereof for the purpose of receiving payment and for all
other purposes, and NFC will not be affected by any notice to the contrary.
Exhibit 1(a)
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



     This Note is subject to optional prepayment, in whole or from time to time
in part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.
     If an Event of Default occurs and is continuing, the principal of this Note
may be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.
     This Note shall be construed and enforced in accordance with, and the
rights of NFC, NiSource Inc. and the holder of this Note shall be governed by,
the law of the State of New York excluding choice-of-law principles of the law
of such State that would permit the application of the laws of a jurisdiction
other than such State.

              NiSource Finance Corp.
 
       
 
  By    
 
       
 
      [Title]

 



--------------------------------------------------------------------------------



 



SECURITY GUARANTEE
     NiSource Inc. irrevocably and unconditionally guarantees the Obligations of
NiSource Finance Corp., an Indiana corporation (the “Company”), under this Note
including that the principal of, premium, if any, and interest on this Note
shall be promptly paid in full when due, whether at stated maturity, by
acceleration, redemption or otherwise.
     The obligations of NiSource Inc. pursuant to this Security Guarantee are
expressly set forth in Section 23 of the Note Purchase Agreement, and reference
is hereby made thereto for the precise terms of this Security Guarantee.
     No stockholder, employee, officer, director or incorporator, as such, past,
present or future, of NiSource Inc. shall have any liability under this Security
Guarantee by reason of his or its status as such stockholder, employee, officer,
director or incorporator.
     THE TERMS OF SECTION 23 OF THE NOTE PURCHASE AGREEMENT ARE INCORPORATED
HEREIN BY REFERENCE.
     Capitalized terms used herein have the same meanings given in the Note
Purchase Agreement unless otherwise indicated.

              NISOURCE INC.
 
       
 
  By:    
 
            Name: [David J. Vajda]     Title: [Vice President and Treasurer]

 



--------------------------------------------------------------------------------



 



[Form of Series B Note]
NiSource Finance Corp.
5.36%Series B Senior Note Due November 28, 2015

      No. [B-___]   [Date] $[___]   PPN: 65473Q A@ 2

     For Value Received, the undersigned, NiSource Finance Corp. (herein called
“NFC”), a corporation organized and existing under the laws of the State of
Indiana, hereby promises to pay to [___], or registered assigns, the principal
sum of [___] Dollars (or so much thereof as shall not have been prepaid) on
November 28, 2015, with interest (computed on the basis of a 360-day year of
twelve 30-day months) (a) on the unpaid balance hereof at the rate of 5.36% per
annum from the date hereof, payable semiannually, on the 28th day of November
and May in each year, commencing with the 28th day of November or May next
succeeding the date hereof, until the principal hereof shall have become due and
payable, and (b) to the extent permitted by law on any overdue payment
(including any overdue prepayment) of principal, any overdue payment of interest
and any overdue payment of any Make-Whole Amount (as defined in the Note
Purchase Agreement referred to below), payable semiannually as aforesaid (or, at
the option of the registered holder hereof, on demand), at a rate per annum from
time to time equal to 7.36%.
     Payments of principal of, interest on and any Make-Whole Amount with
respect to this Note are to be made in lawful money of the United States of
America at the principal office of NFC in Merrillville, Indiana or at such other
place as NFC shall have designated by written notice to the holder of this Note
as provided in the Note Purchase Agreement referred to below.
     This Note is one of a series of Senior Notes (herein called the “Notes”)
issued pursuant to the Note Purchase Agreement, dated as of August 23, 2005 (as
from time to time amended, the “Note Purchase Agreement”), among NFC, NiSource
Inc. and the respective Purchasers named therein and is entitled to the benefits
thereof. Each holder of this Note will be deemed, by its acceptance hereof, to
have (i) agreed to the confidentiality provisions set forth in Section 20 of the
Note Purchase Agreement and (ii) made the representation set forth in
Sections 6.1 and 6.2 of the Note Purchase Agreement. Unless otherwise indicated,
capitalized terms used in this Note shall have the respective meanings ascribed
to such terms in the Note Purchase Agreement.
     This Note is a registered Note and, as provided in the Note Purchase
Agreement, upon surrender of this Note for registration of transfer, duly
endorsed, or accompanied by a written instrument of transfer duly executed, by
the registered holder hereof or such holder’s attorney duly authorized in
writing, a new Series B Note for a like principal amount will be issued to, and
registered in the name of, the transferee. Prior to due presentment for
registration of transfer, NFC may treat the person in whose name this Note is
registered as the owner hereof for the purpose of receiving payment and for all
other purposes, and NFC will not be affected by any notice to the contrary.
Exhibit 1(b)
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



     This Note is subject to optional prepayment, in whole or from time to time
in part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.
     If an Event of Default occurs and is continuing, the principal of this Note
may be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.
     This Note shall be construed and enforced in accordance with, and the
rights of NFC, NiSource Inc. and the holder of this Note shall be governed by,
the law of the State of New York excluding choice-of-law principles of the law
of such State that would permit the application of the laws of a jurisdiction
other than such State.

              NiSource Finance Corp.
 
       
 
  By    
 
       
 
      [Title]

 



--------------------------------------------------------------------------------



 



SECURITY GUARANTEE
     NiSource Inc. irrevocably and unconditionally guarantees the Obligations of
NiSource Finance Corp., an Indiana corporation (the “Company”), under this Note
including that the principal of, premium, if any, and interest on this Note
shall be promptly paid in full when due, whether at stated maturity, by
acceleration, redemption or otherwise.
     The obligations of NiSource Inc. pursuant to this Security Guarantee are
expressly set forth in Section 23 of the Note Purchase Agreement, and reference
is hereby made thereto for the precise terms of this Security Guarantee.
     No stockholder, employee, officer, director or incorporator, as such, past,
present or future, of NiSource Inc. shall have any liability under this Security
Guarantee by reason of his or its status as such stockholder, employee, officer,
director or incorporator.
     THE TERMS OF SECTION 23 OF THE NOTE PURCHASE AGREEMENT ARE INCORPORATED
HEREIN BY REFERENCE.
     Capitalized terms used herein have the same meanings given in the Note
Purchase Agreement unless otherwise indicated.

              NISOURCE INC.
 
       
 
  By:    
 
            Name: [David J. Vajda]     Title: [Vice President and Treasurer]

 



--------------------------------------------------------------------------------



 



[Form of Series C Note]
NiSource Finance Corp.
5.41%Series C Senior Note Due November 28, 2016

      No. [C-___]   [Date] $[___]   PPN: 65473Q A# 0

     For Value Received, the undersigned, NiSource Finance Corp. (herein called
“NFC”), a corporation organized and existing under the laws of the State of
Indiana, hereby promises to pay to [___], or registered assigns, the principal
sum of [___] Dollars (or so much thereof as shall not have been prepaid) on
November 28, 2016, with interest (computed on the basis of a 360-day year of
twelve 30-day months) (a) on the unpaid balance hereof at the rate of 5.41% per
annum from the date hereof, payable semiannually, on the 28th day of November
and May in each year, commencing with the 28th day of November or May next
succeeding the date hereof, until the principal hereof shall have become due and
payable, and (b) to the extent permitted by law on any overdue payment
(including any overdue prepayment) of principal, any overdue payment of interest
and any overdue payment of any Make-Whole Amount (as defined in the Note
Purchase Agreement referred to below), payable semiannually as aforesaid (or, at
the option of the registered holder hereof, on demand), at a rate per annum from
time to time equal to 7.41%.
     Payments of principal of, interest on and any Make-Whole Amount with
respect to this Note are to be made in lawful money of the United States of
America at the principal office of NFC in Merrillville, Indiana or at such other
place as NFC shall have designated by written notice to the holder of this Note
as provided in the Note Purchase Agreement referred to below.
     This Note is one of a series of Senior Notes (herein called the “Notes”)
issued pursuant to the Note Purchase Agreement, dated as of August 23, 2005 (as
from time to time amended, the “Note Purchase Agreement”), among NFC, NiSource
Inc. and the respective Purchasers named therein and is entitled to the benefits
thereof. Each holder of this Note will be deemed, by its acceptance hereof, to
have (i) agreed to the confidentiality provisions set forth in Section 20 of the
Note Purchase Agreement and (ii) made the representation set forth in
Sections 6.1 and 6.2 of the Note Purchase Agreement. Unless otherwise indicated,
capitalized terms used in this Note shall have the respective meanings ascribed
to such terms in the Note Purchase Agreement.
     This Note is a registered Note and, as provided in the Note Purchase
Agreement, upon surrender of this Note for registration of transfer, duly
endorsed, or accompanied by a written instrument of transfer duly executed, by
the registered holder hereof or such holder’s attorney duly authorized in
writing, a new Series C Note for a like principal amount will be issued to, and
registered in the name of, the transferee. Prior to due presentment for
registration of transfer, NFC may treat the person in whose name this Note is
registered as the owner hereof for the purpose of receiving payment and for all
other purposes, and NFC will not be affected by any notice to the contrary.
Exhibit 1(c)
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



     This Note is subject to optional prepayment, in whole or from time to time
in part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.
     If an Event of Default occurs and is continuing, the principal of this Note
may be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.
     This Note shall be construed and enforced in accordance with, and the
rights of NFC, NiSource Inc. and the holder of this Note shall be governed by,
the law of the State of New York excluding choice-of-law principles of the law
of such State that would permit the application of the laws of a jurisdiction
other than such State.

              NiSource Finance Corp.
 
       
 
  By    
 
       
 
           [Title]

 



--------------------------------------------------------------------------------



 



SECURITY GUARANTEE
     NiSource Inc. irrevocably and unconditionally guarantees the Obligations of
NiSource Finance Corp., an Indiana corporation (the “Company”), under this Note
including that the principal of, premium, if any, and interest on this Note
shall be promptly paid in full when due, whether at stated maturity, by
acceleration, redemption or otherwise.
     The obligations of NiSource Inc. pursuant to this Security Guarantee are
expressly set forth in Section 23 of the Note Purchase Agreement, and reference
is hereby made thereto for the precise terms of this Security Guarantee.
     No stockholder, employee, officer, director or incorporator, as such, past,
present or future, of NiSource Inc. shall have any liability under this Security
Guarantee by reason of his or its status as such stockholder, employee, officer,
director or incorporator.
     THE TERMS OF SECTION 23 OF THE NOTE PURCHASE AGREEMENT ARE INCORPORATED
HEREIN BY REFERENCE.
     Capitalized terms used herein have the same meanings given in the Note
Purchase Agreement unless otherwise indicated.

              NISOURCE INC.
 
       
 
  By:    
 
            Name: [David J. Vajda]     Title: [Vice President and Treasurer]

 



--------------------------------------------------------------------------------



 



[Form of Series D Note]
NiSource Finance Corp.
5.89%Series D Senior Note Due November 28, 2025

      No. [D-___]   [Date] $[___]   PPN: 65473Q B* 3

     For Value Received, the undersigned, NiSource Finance Corp. (herein called
“NFC”), a corporation organized and existing under the laws of the State of
Indiana, hereby promises to pay to [___], or registered assigns, the principal
sum of [___] Dollars (or so much thereof as shall not have been prepaid) on
November 28, 2025, with interest (computed on the basis of a 360-day year of
twelve 30-day months) (a) on the unpaid balance hereof at the rate of 5.89% per
annum from the date hereof, payable semiannually, on the 28th day of November
and May in each year, commencing with the 28th day of November or May next
succeeding the date hereof, until the principal hereof shall have become due and
payable, and (b) to the extent permitted by law on any overdue payment
(including any overdue prepayment) of principal, any overdue payment of interest
and any overdue payment of any Make-Whole Amount (as defined in the Note
Purchase Agreement referred to below), payable semiannually as aforesaid (or, at
the option of the registered holder hereof, on demand), at a rate per annum from
time to time equal to 7.89%.
     Payments of principal of, interest on and any Make-Whole Amount with
respect to this Note are to be made in lawful money of the United States of
America at the principal office of NFC in Merrillville, Indiana or at such other
place as the NFC shall have designated by written notice to the holder of this
Note as provided in the Note Purchase Agreement referred to below.
     This Note is one of a series of Senior Notes (herein called the “Notes”)
issued pursuant to the Note Purchase Agreement, dated as of August 23, 2005 (as
from time to time amended, the “Note Purchase Agreement”), among NFC, NiSource
Inc. and the respective Purchasers named therein and is entitled to the benefits
thereof. Each holder of this Note will be deemed, by its acceptance hereof, to
have (i) agreed to the confidentiality provisions set forth in Section 20 of the
Note Purchase Agreement and (ii) made the representation set forth in
Sections 6.1 and 6.2 of the Note Purchase Agreement. Unless otherwise indicated,
capitalized terms used in this Note shall have the respective meanings ascribed
to such terms in the Note Purchase Agreement.
     This Note is a registered Note and, as provided in the Note Purchase
Agreement, upon surrender of this Note for registration of transfer, duly
endorsed, or accompanied by a written instrument of transfer duly executed, by
the registered holder hereof or such holder’s attorney duly authorized in
writing, a new Series D Note for a like principal amount will be issued to, and
registered in the name of, the transferee. Prior to due presentment for
registration of transfer, NFC may treat the person in whose name this Note is
registered as the owner hereof for the purpose of receiving payment and for all
other purposes, and NFC will not be affected by any notice to the contrary.
Exhibit 1(d)
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



     This Note is subject to optional prepayment, in whole or from time to time
in part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.
     If an Event of Default occurs and is continuing, the principal of this Note
may be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.
     This Note shall be construed and enforced in accordance with, and the
rights of NFC, NiSource Inc. and the holder of this Note shall be governed by,
the law of the State of New York excluding choice-of-law principles of the law
of such State that would permit the application of the laws of a jurisdiction
other than such State.

              NiSource Finance Corp.
 
       
 
  By    
 
       
 
           [Title]

 



--------------------------------------------------------------------------------



 



SECURITY GUARANTEE
     NiSource Inc. irrevocably and unconditionally guarantees the Obligations of
NiSource Finance Corp., an Indiana corporation (the “Company”), under this Note
including that the principal of, premium, if any, and interest on this Note
shall be promptly paid in full when due, whether at stated maturity, by
acceleration, redemption or otherwise.
     The obligations of NiSource Inc. pursuant to this Security Guarantee are
expressly set forth in Section 23 of the Note Purchase Agreement, and reference
is hereby made thereto for the precise terms of this Security Guarantee.
     No stockholder, employee, officer, director or incorporator, as such, past,
present or future, of NiSource Inc. shall have any liability under this Security
Guarantee by reason of his or its status as such stockholder, employee, officer,
director or incorporator.
     THE TERMS OF SECTION 23 OF THE NOTE PURCHASE AGREEMENT ARE INCORPORATED
HEREIN BY REFERENCE.
     Capitalized terms used herein have the same meanings given in the Note
Purchase Agreement unless otherwise indicated.

              NISOURCE INC.
 
       
 
  By:    
 
            Name: [David J. Vajda]     Title: [Vice President and Treasurer]

 